UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3334 CALVERT SOCIAL INVESTMENT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Third quarter ended June 30, 2011 Item 1. Schedule of Investments. CALVERT SOCIAL INVESTMENT FUND MONEY MARKET PORTFOLIO SCHEDULE OF INVESTMENTS JUNE 30, 2011 DEPOSITORY RECEIPTS FOR U.S. GOVERNMENT GUARANTEED LOANS - 0.1% PRINCIPAL AMOUNT VALUE Colson Services Corporation Loan Sets: 2.125%, 5/29/12 (c)(h)(r) $40,356 $40,356 2.00%, 8/10/12 (c)(h)(r) 47,092 47,129 Total Depository Receipts For U.S. Government Guaranteed Loans (Cost $87,485) 87,485 VARIABLE RATE DEMAND NOTES - 95.3% 2880 Stevens Creek LLC, 0.20%, 11/1/33, LOC: Bank of the West (r) 2,020,000 2,020,000 Akron Hardware Consultants, Inc., 0.60%, 11/1/22, LOC: FirstMerit Bank, C/LOC: FHLB (r) 1,433,000 1,433,000 Bayfront Regional Development Corp., 0.16%, 11/1/27, LOC: PNC Bank (r) 5,500,000 5,500,000 Bochasanwais Shree Akshar Purushottam Swaminarayan Sanstha, Inc., 0.25%, 6/1/22, LOC: Comerica Bank (r) 1,875,000 1,875,000 Butler County Alabama IDA Revenue, 0.90%, 3/1/12, LOC: Whitney National Bank, C/LOC: FHLB (r) 320,000 320,000 California Statewide Communities Development Authority MFH Revenue: 0.28%, 11/1/31, LOC: U.S. Bank (r) 1,300,000 1,300,000 0.17%, 3/15/34, CEI: Fannie Mae (r) 2,250,000 2,250,000 385,000 385,000 Florida State Housing Finance Corp. MFH Revenue: Series B, 0.25%, 10/15/32, CEI: Fannie Mae (r) 2,400,000 2,400,000 Series J-1, 0.10%, 10/15/32, CEI: Fannie Mae (r) 2,200,000 2,200,000 Series J-2, 0.25%, 10/15/32, CEI: Fannie Mae (r) 1,530,000 1,530,000 Series N-2, 0.25%, 11/1/32, CEI: Freddie Mac (r) 350,000 350,000 Hawaii State Department of Budget & Finance Revenue, 0.19%, 12/1/21, LOC: Union Bank (r) 3,200,000 3,200,000 HBPWH Building Co., 0.24%, 11/1/22, LOC: Wells Fargo Bank (r) 750,000 750,000 HHH Investment Co., 0.25%, 7/1/29, LOC: Bank of the West (r) 2,030,000 2,030,000 Hills City Iowa Health Facilities Revenue, 0.07%, 8/1/35, LOC: U.S. Bank (r) 4,225,000 4,225,000 Illinois State Toll Highway Authority Revenue, 0.03%, 7/1/30, LOC: Northern Trust Co. (r) 5,500,000 5,500,000 Kaneville Road Joint Venture, Inc., 0.24%, 11/1/32, LOC: First American Bank, C/LOC: FHLB (r) 6,475,000 6,475,000 Kansas State Development Finance Authority MFH Revenue, 0.09%, 7/1/30, CEI: Freddie Mac (r) 400,000 400,000 Legacy Park LLC, 0.22%, 1/1/58, LOC: Fifth Third Bank (r) 2,500,000 2,500,000 Los Angeles California MFH Revenue, 0.31%, 12/15/34, CEI: Fannie Mae (r) 1,195,000 1,195,000 Main & Walton Development Co., 0.30%, 9/1/26, LOC: Sovereign Bank, C/LOC: FHLB (r) 500,000 500,000 Milpitas California MFH Revenue, 0.15%, 8/15/33, CEI: Fannie Mae (r) 2,200,000 2,200,000 Missouri State Health & Educational Facilities Authority Revenue: 0.10%, 11/1/32, LOC: Bank of America (r) 4,500,000 4,500,000 0.08%, 12/1/35, LOC: Commerce Bank (r) 3,800,000 3,800,000 Montgomery New York Industrial Development Board Pollution Control Revenue, 0.32%, 5/1/25, LOC: FHLB (r) 2,670,000 2,670,000 Ness Family Partners LP, 0.23%, 9/1/34, LOC: Bank of the West (r) 400,000 400,000 New York City Housing Development Corp. MFH Mortgage Revenue: 0.07%, 11/1/38, CEI: Freddie Mac (r) 6,400,000 6,400,000 0.07%, 5/15/39, CEI: Fannie Mae (r) 1,235,000 1,235,000 New York City Housing Development Corp. MFH Rent Revenue: 0.15%, 11/15/31, CEI: Fannie Mae (r) 1,050,000 1,050,000 0.15%, 6/15/34, CEI: Fannie Mae (r) 600,000 600,000 0.15%, 11/15/35, CEI: Fannie Mae (r) 1,495,000 1,495,000 0.15%, 12/1/35, CEI: Freddie Mac (r) 10,560,000 10,560,000 0.14%, 11/15/37, CEI: Fannie Mae (r) 6,010,000 6,010,000 New York City IDA Revenue, 0.16%, 2/1/35, LOC: M&T Trust Co. (r) 1,670,000 1,670,000 New York State MMC Corp. Revenue, 0.68%, 11/1/35, LOC: JPMorgan Chase Bank (r) 3,395,000 3,395,000 Osprey Property Co., LLC, 0.19%, 6/1/27, LOC: Wells Fargo Bank (r) 5,100,000 5,100,000 Peoploungers, Inc., 0.40%, 4/1/18, LOC: Bank of New Albany, C/LOC: FHLB (r) 1,780,000 1,780,000 Portage Indiana Industrial Pollution Control Revenue, 0.44%, 5/1/18, LOC: Bank of Tokyo-Mitsubishi UFJ (r) 5,150,000 5,150,000 Rathbone LLC, 0.23%, 1/1/38, LOC: Comerica Bank (r) 3,000,000 3,000,000 Rhode Island State Student Loan Authority Revenue, 0.15%, 6/1/48, LOC: State Street Bank (r) 5,600,000 5,600,000 Shawnee Kansas Private Activity Revenue, 0.60%, 12/1/12, LOC: JPMorgan Chase Bank (r) 1,575,000 1,575,000 Spencer County Indiana Industrial Pollution Control Revenue, 0.44%, 11/1/18, LOC: Mizuho Corp. Bank Ltd. (r) 3,680,000 3,680,000 St. Joseph County Indiana Economic Development Revenue, 1.68%, 6/1/27, LOC: FHLB (r) 275,000 275,000 Utah State Housing Corp. MFH Revenue, 0.11%, 4/1/42, CEI: Freddie Mac (r) 3,125,000 3,125,000 Utah State Housing Corp. Single Family Revenue, 0.08%, 7/1/36, CEI: Fannie Mae & Freddie Mac (r) 2,520,000 2,520,000 Virginia Commonwealth University Health System Revenue, 0.06%, 7/1/37, LOC: Branch Bank & Trust (r) 2,000,000 2,000,000 Washington State MFH Finance Commission Revenue: 0.22%, 6/15/32, CEI: Fannie Mae (r) 705,000 705,000 0.22%, 7/15/32, CEI: Fannie Mae (r) 640,000 640,000 0.17%, 7/15/34, CEI: Fannie Mae (r) 1,365,000 1,365,000 0.16%, 5/15/35, CEI: Fannie Mae (r) 400,000 400,000 0.16%, 5/1/37, CEI: Freddie Mac (r) 1,350,000 1,350,000 Total Variable Rate Demand Notes (Cost $132,588,000) 132,588,000 U.S. TREASURY - 2.1% United States Treasury Notes, 1.00%, 9/30/11 3,000,000 3,006,509 Total U.S. Treasury (Cost $3,006,509) 3,006,509 MUNICIPAL OBLIGATIONS - 1.5% Wisconsin GO Bonds, 5.25%, 5/1/17 (prerefunded 5/01/12 @ 100) 2,000,000 2,081,528 Total Municipal Obligations (Cost $2,081,528) 2,081,528 TIME DEPOSIT - 0.2% State Street Time Deposit, 0.098%, 7/1/11 349,035 349,035 Total Time Deposit (Cost $349,035) 349,035 TOTAL INVESTMENTS (Cost $138,112,557) - 99.2% 138,112,557 Other assets and liabilities, net - 0.8% 1,045,528 NET ASSETS - 100% $139,158,085 (c) Colson Services Corporation is the collection and transfer agent for certain U.S. Government guaranteed variable rate loans. Each depository receipt pertains to a set, grouped by interest rate, of these loans. (h) Represents rate in effect at June 30, 2011, after regularly scheduled adjustments on such date. Interest rates adjust generally at the beginning of the month, calendar quarter, or semiannually based on prime plus contracted adjustments. As of June 30, 2011, the prime rate was 3.25%. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. Explanation of Guarantees: C/LOC: Confirming Letter of Credit CEI: Credit Enhancement Instrument LOC: Letter of Credit Abbreviations: FHLB: Federal Home Loan Bank GO: General Obligation IDA: Industrial Development Agency/Authority LLC: Limited Liability Corporation LP: Limited Partnership MFH: Multi-Family Housing This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT SOCIAL INVESTMENT FUND BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 57.5% SHARES VALUE Aerospace & Defense - 0.7% BE Aerospace, Inc.* 51,255 $2,091,717 Rockwell Collins, Inc. 16,955 1,045,954 3,137,671 Air Freight & Logistics - 0.6% FedEx Corp. 15,132 1,435,270 United Parcel Service, Inc., Class B 21,840 1,592,791 3,028,061 Beverages - 0.3% PepsiCo, Inc. 21,265 1,497,694 Biotechnology - 0.5% Amgen, Inc.* 20,110 1,173,418 Gilead Sciences, Inc.* 35,015 1,449,971 2,623,389 Capital Markets - 2.6% BlackRock, Inc. 21,700 4,162,277 Franklin Resources, Inc. 42,800 5,619,212 Goldman Sachs Group, Inc. 6,105 812,514 T. Rowe Price Group, Inc. 29,759 1,795,658 12,389,661 Chemicals - 2.4% Ecolab, Inc. 97,600 5,502,688 Praxair, Inc. 54,100 5,863,899 11,366,587 Communications Equipment - 0.6% Cisco Systems, Inc.* 59,270 925,205 QUALCOMM, Inc. 30,040 1,705,971 2,631,176 Computers & Peripherals - 3.5% Apple, Inc.* 20,005 6,715,078 EMC Corp.* 325,579 8,969,701 Western Digital Corp.* 37,970 1,381,349 17,066,128 Consumer Finance - 1.7% American Express Co. 38,610 1,996,137 Capital One Financial Corp. 118,400 6,117,728 8,113,865 Diversified Financial Services - 3.0% Bank of America Corp. 91,272 1,000,341 First Republic Preferred Capital Corp., Preferred (b)(e) 500 510,500 IntercontinentalExchange, Inc.* 44,200 5,512,182 JPMorgan Chase & Co. 146,080 5,980,515 Woodbourne Capital: Trust I, Preferred (b)(e) 500,000 350,000 Trust II, Preferred (b)(e) 500,000 350,000 Trust III, Preferred (b)(e) 500,000 350,000 Trust IV, Preferred (b)(e) 500,000 350,000 14,403,538 Diversified Telecommunication Services - 0.3% AT&T, Inc. 49,560 1,556,680 Electronic Equipment & Instruments - 0.6% Amphenol Corp. 25,990 1,403,200 Jabil Circuit, Inc. 77,315 1,561,763 2,964,963 Energy Equipment & Services - 3.1% Cameron International Corp.* 139,900 7,035,571 FMC Technologies, Inc.* 172,300 7,717,317 14,752,888 Food & Staples Retailing - 2.0% Costco Wholesale Corp. 14,295 1,161,326 Sysco Corp. 98,900 3,083,702 Walgreen Co. 130,400 5,536,784 9,781,812 Food Products - 1.8% General Mills, Inc. 33,200 1,235,704 Hershey Co. 101,600 5,775,960 Kellogg Co. 16,040 887,333 McCormick & Co., Inc. 19,795 981,238 8,880,235 Gas Utilities - 1.8% Oneok, Inc. (s) 118,500 8,770,185 Health Care Equipment & Supplies - 3.2% DENTSPLY International, Inc. 35,125 1,337,560 Hologic, Inc.* 107,175 2,161,720 Intuitive Surgical, Inc.* 15,050 5,600,255 Medtronic, Inc. 35,256 1,358,414 St. Jude Medical, Inc. 107,000 5,101,760 15,559,709 Health Care Providers & Services - 3.9% CIGNA Corp. 115,300 5,929,879 Express Scripts, Inc.* 117,595 6,347,778 Laboratory Corp. of America Holdings* 47,800 4,626,562 Lincare Holdings, Inc. 51,415 1,504,917 Quest Diagnostics, Inc. 11,189 661,270 19,070,406 Hotels, Restaurants & Leisure - 1.1% Darden Restaurants, Inc. 107,400 5,344,224 Household Products - 0.3% Procter & Gamble Co. 18,475 1,174,456 Industrial Conglomerates - 1.0% Danaher Corp. 91,200 4,832,688 Insurance - 1.2% Aflac, Inc. 125,040 5,836,867 Internet & Catalog Retail - 1.1% Amazon.com, Inc.* 26,700 5,459,883 Internet Software & Services - 0.3% Akamai Technologies, Inc.* 12,779 402,155 Google, Inc.* 2,465 1,248,227 1,650,382 IT Services - 1.4% International Business Machines Corp. 9,950 1,706,923 Teradata Corp.* 86,400 5,201,280 6,908,203 Life Sciences - Tools & Services - 1.4% Waters Corp.* 72,501 6,941,246 Machinery - 2.6% Cummins, Inc. 56,800 5,878,232 Deere & Co. 74,000 6,101,300 Graco, Inc. 15,025 761,167 12,740,699 Multiline Retail - 1.3% Nordstrom, Inc. 113,400 5,322,996 Target Corp. 23,080 1,082,683 6,405,679 Oil, Gas & Consumable Fuels - 1.5% EQT Corp. 107,300 5,635,396 Plains Exploration & Production Co.* 35,125 1,338,965 6,974,361 Professional Services - 0.3% Manpower, Inc. 22,191 1,190,547 Semiconductors & Semiconductor Equipment - 2.5% Altera Corp. 108,600 5,033,610 Intel Corp. 62,536 1,385,797 Lam Research Corp.* 102,500 4,538,700 NVIDIA Corp.* 59,280 944,627 11,902,734 Software - 3.2% Adobe Systems, Inc.* 45,030 1,416,194 Autodesk, Inc.* 126,300 4,875,180 Citrix Systems, Inc.* 23,250 1,860,000 Microsoft Corp. 285,230 7,415,980 15,567,354 Specialty Retail - 1.7% Bed Bath & Beyond, Inc.* 89,700 5,235,789 Best Buy Co., Inc. 31,645 993,969 Home Depot, Inc. 43,190 1,564,342 Staples, Inc. 33,200 524,560 8,318,660 Textiles, Apparel & Luxury Goods - 0.4% Nike, Inc., Class B 22,515 2,025,900 Trading Companies & Distributors - 1.3% W.W. Grainger, Inc. 40,200 6,176,730 Venture Capital - 1.1% Agraquest, Inc.: Series B, Preferred (b)(i)* 190,477 34,186 Series C, Preferred (b)(i)* 117,647 24,686 Series H, Preferred (b)(i)* 4,647,053 291,370 Allos Therapeutics, Inc.* 42,819 91,633 CFBanc Corp. (b)(i)* 27,000 272,484 Community Bank of the Bay* 4,000 8,800 Consensus Orthopedics, Inc.: Common Stock (b)(i)* 180,877 - Series A-1, Preferred (b)(i)* 420,683 - Series B, Preferred (b)(i)* 348,940 - Series C, Preferred (b)(i)* 601,710 151,089 Distributed Energy Systems Corp.* 14,937 90 Environmental Private Equity Fund II, Liquidating Trust LP (b)(i)* 200,000 21,058 Evergreen Solar, Inc.* 11,000 6,269 Neighborhood Bancorp (b)(i)* 10,000 50,000 Seventh Generation, Inc. (b)(i)* 200,295 3,144,623 Smarthinking, Contingent Deferred Distribution (b)(i)* 1 - Wild Planet Entertainment, Inc.: Series B, Preferred (b)(i)* 476,190 1,059,108 Series E, Preferred (b)(i)* 129,089 287,110 Wind Harvest Co., Inc. (b)(i)* 8,696 1 5,442,507 Wireless Telecommunication Services - 1.2% NII Holdings, Inc.* 133,600 5,661,968 Total Equity Securities (Cost $223,611,484) 278,149,736 VENTURE CAPITAL LIMITED PARTNERSHIP INTEREST - 0.5% ADJUSTED BASIS Angels With Attitude I LLC (a)(b)(i)* $200,000 76,451 Coastal Venture Partners (b)(i)* 100,976 79,700 Common Capital (b)(i)* 440,520 209,843 First Analysis Private Equity Fund IV (b)(i)* 497,892 879,829 GEEMF Partners (a)(b)(i)* - 132,500 Global Environment Emerging Markets Fund (b)(i)* - 369,797 Infrastructure and Environmental Private Equity Fund III (b)(i)* 156,083 161,650 Labrador Ventures III (b)(i)* 360,875 43,774 Labrador Ventures IV (b)(i)* 900,510 45,789 New Markets Growth Fund LLC (b)(i)* 225,646 119,591 Solstice Capital (b)(i)* 288,705 239,950 Venture Strategy Partners (b)(i)* 187,205 - Total Limited Partnership Interest (Cost $3,358,412) 2,358,874 VENTURE CAPITAL DEBT OBLIGATIONS - 0.4% PRINCIPAL AMOUNT AccessBank plc, 8.477%, 8/29/12 (b)(i) $375,000 385,663 Drop The Chalk, 8.00%, 12/31/12 (b)(i) 42,857 42,857 KDM Development Corp., 6.00%, 6/30/19 (b)(i)(j) 600,000 552,501 Lumni, Inc., 6.00%, 10/5/15 (b)(i) 100,000 100,000 Rose Smart Growth Investment Fund I LP, 6.545%, 4/1/21 (b)(i) 1,000,000 1,000,000 Total Venture Capital Debt Obligations (Cost $2,117,857) 2,081,021 ASSET-BACKED SECURITIES - 1.0% ACLC Business Loan Receivables Trust, 0.837%, 10/15/21 (e)(r) 16,511 16,394 CPS Auto Trust, 6.48%, 7/15/13 (e) 675,395 694,374 Enterprise Mortgage Acceptance Co. LLC, 7.474%, 1/15/27 (e)(r) 1,068,702 635,878 Santander Drive Auto Receivables Trust, 1.37%, 8/15/13 (e) 3,351,434 3,360,671 Total Asset-Backed Securities (Cost $4,659,945) 4,707,317 COLLATERALIZED MORTGAGE-BACKED OBLIGATIONS (PRIVATELY ORIGINATED) - 0.6% GMAC Mortgage Corp. Loan Trust, 5.50%, 10/25/33 335,499 342,231 Impac CMB Trust, 0.726%, 5/25/35 (r) 1,111,400 837,957 JP Morgan Mortgage Trust, 5.277%, 7/25/35 (r) 128,324 124,446 Merrill Lynch Mortgage Investors, Inc., 2.656%, 12/25/35 (r) 168,382 165,831 WaMu Mortgage Pass Through Certificates, 2.724%, 10/25/35 (r) 1,500,000 1,250,094 Total Collateralized Mortgage-Backed Obligations (Privately Originated) (Cost $2,841,506) 2,720,559 COMMERCIAL MORTGAGE-BACKED SECURITIES - 2.2% Banc of America Merrill Lynch Commercial Mortgage, Inc.: 4.576%, 7/10/42 1,000,000 1,012,117 4.783%, 7/10/43 (r) 1,894,395 1,935,624 GS Mortgage Securities Corp. II, 4.295%, 1/10/40 964,199 976,890 JP Morgan Chase Commercial Mortgage Securities Corp., 6.162%, 5/12/34 4,500,000 4,587,434 Morgan Stanley Dean Witter Capital I, 6.55%, 7/15/33 1,000,000 1,012,565 Salomon Brothers Mortgage Securities VII, Inc., 4.467%, 3/18/36 968,984 981,896 Total Commercial Mortgage-Backed Securities (Cost $10,656,405) 10,506,526 CORPORATE BONDS - 18.3% Achmea Hypotheekbank NV, 0.623%, 11/3/14 (e)(r) 1,125,000 1,125,023 Airgas, Inc., 2.95%, 6/15/16 500,000 499,609 Alliance Mortgage Investments, Inc., 12.61%, 6/1/10 (b)(r)(x)* 385,345 - Ally Financial, Inc., 4.50%, 2/11/14 500,000 498,750 American Express Bank FSB, 0.316%, 5/29/12 (r) 2,000,000 1,993,281 American National Red Cross, 5.362%, 11/15/11 3,215,000 3,227,603 Amphenol Corp., 4.75%, 11/15/14 1,000,000 1,090,133 ANZ National International Ltd., 1.247%, 12/20/13 (e)(r) 1,500,000 1,500,000 APL Ltd., 8.00%, 1/15/24 (b) 550,000 472,125 Asciano Finance Ltd., 4.625%, 9/23/20 (e) 750,000 712,989 Atlantic Marine Corp. Communities LLC, 6.158%, 12/1/51 (e) 1,000,000 946,814 Atlantic Mutual Insurance Co., 8.15%, 2/15/28 (b)(e)(p)* 4,060,000 - Aurora Military Housing LLC, 5.35%, 12/15/25 (e) 2,380,000 2,324,403 Australia & New Zealand Banking Group Ltd., 0.574%, 10/21/11 (e)(r) 500,000 499,730 Banco Bradesco SA, 2.361%, 5/16/14 (e)(r) 1,000,000 1,003,373 Bank of America NA, 0.527%, 6/15/16 (r) 1,000,000 908,275 Bayview Research Center Finance Trust, 6.33%, 1/15/37 (e) 707,033 665,578 Beckman Coulter, Inc., 6.00%, 6/1/15 1,048,000 1,193,327 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 0.617%, 4/14/14 (r) 1,500,000 1,496,263 Credit Suisse USA, Inc., 0.461%, 8/16/11 (r) 1,500,000 1,499,923 Crown Castle Towers LLC, 4.883%, 8/15/40 (e) 1,500,000 1,515,000 CVS Pass-Through Trust: 6.036%, 12/10/28 1,329,916 1,411,453 7.507%, 1/10/32 (e) 730,723 865,804 Discover Bank, 8.70%, 11/18/19 750,000 903,092 DISH DBS Corp., 6.375%, 10/1/11 500,000 505,000 Dun & Bradstreet Corp., 2.875%, 11/15/15 1,000,000 1,001,951 Enterprise Products Operating LLC, 7.034% to 1/15/18, floating rate thereafter to 1/15/68 (r) 2,500,000 2,605,246 Express Scripts, Inc., 3.125%, 5/15/16 1,000,000 1,004,379 Fifth Third Bank, 0.371%, 5/17/13 (r) 1,500,000 1,475,104 Fleet Capital Trust V, 1.247%, 12/18/28 (r) 1,000,000 784,102 Fort Knox Military Housing Privatization Project, 5.815%, 2/15/52 (e) 1,000,000 976,360 GameStop Corp., 8.00%, 10/1/12 589,000 594,890 Glitnir Banki HF: 2.95%, 10/15/08 (b)(y)* 2,000,000 580,000 6.693% to 6/15/11, floating rate thereafter to 6/15/16 (e)(r)(y)* 1,500,000 150 GMAC Commercial Mortgage Asset Corp., 6.107%, 8/10/52 (b)(e) 1,000,000 986,250 Goldman Sachs Group, Inc.: 5.125%, 1/15/15 650,000 695,498 6.15%, 4/1/18 500,000 543,264 5.375%, 3/15/20 300,000 310,435 Great River Energy, 5.829%, 7/1/17 (e) 324,568 366,490 HCP, Inc., 5.95%, 9/15/11 1,129,000 1,140,506 Hertz Corp., 6.75%, 4/15/19 (e) 500,000 490,000 Hewlett-Packard Co., 0.654%, 5/30/14 (r) 500,000 500,443 HSBC Bank Brasil SA, 4.00%, 5/11/16 (e) 1,500,000 1,515,426 Jefferies Group, Inc., 5.125%, 4/13/18 500,000 497,805 JPMorgan Chase & Co., 7.90% to 4/30/18, floating rate thereafter to 4/29/49 (r) 2,100,000 2,257,500 Kinder Morgan Finance Co. LLC, 6.00%, 1/15/18 (e) 750,000 780,000 LL & P Wind Energy, Inc. Washington Revenue Bonds, 6.192%, 12/1/27 (e) 2,000,000 1,562,940 Lumbermens Mutual Casualty Co.: 9.15%, 7/1/26 (e)(m)* 1,696,000 12,720 8.30%, 12/1/37 (e)(m)* 6,130,000 45,975 8.45%, 12/1/49 (e)(m)* 2,560,000 19,200 Masco Corp., 7.125%, 3/15/20 900,000 925,875 McGuire Air Force Base Military Housing Project, 5.611%, 9/15/51 (e) 1,000,000 875,170 MMA Financial Holdings, Inc., 0.75%, 5/3/34 (b) 2,540,000 508,000 Nationwide Health Properties, Inc., 6.90%, 10/1/37 1,000,000 1,100,000 Nordea Bank AB, 4.875%, 5/13/21 (e) 750,000 732,579 Ohana Military Communities LLC, 5.675%, 10/1/26 (e) 2,250,000 2,314,125 OPTI Canada, Inc., 9.75%, 8/15/13 (e) 1,580,000 1,564,200 Orkney Re II plc, Series B, 6.096%, 12/21/35 (b)(e)(r)(w)* 1,100,000 - Pacific Beacon LLC, 5.628%, 7/15/51 (e) 1,250,000 962,525 Pacific Pilot Funding Ltd., 1.024%, 10/20/16 (e)(r) 830,925 767,438 Pioneer Natural Resources Co.: 5.875%, 7/15/16 945,000 999,337 7.20%, 1/15/28 700,000 731,500 Prudential Holdings LLC, 7.245%, 12/18/23 (e) 500,000 582,020 Redstone Arsenal Military Housing, 5.45%, 9/1/26 (e) 1,145,000 1,083,994 Ryder System, Inc., 3.50%, 6/1/17 500,000 502,462 Salvation Army, 5.46%, 9/1/16 160,000 177,688 SBA Tower Trust, 4.254%, 4/15/40 (e) 1,000,000 1,036,438 Seagate Technology HDD Holdings, 6.375%, 10/1/11 1,000,000 1,007,500 SPARCS Trust 99-1, STEP, 0.00% to 4/15/19, 7.697% thereafter to 10/15/97 (b)(e)(r) 1,000,000 398,070 Spencer Spirit Holdings, Inc., 11.00%, 5/1/17 (e) 500,000 508,125 SSIF Nevada LP, 0.981%, 4/14/14 (e)(r) 1,390,000 1,391,939 St. Jude Medical, Inc., 2.50%, 1/15/16 1,000,000 1,002,695 SunTrust Bank: 0.548%, 8/24/15 (r) 500,000 472,652 7.25%, 3/15/18 2,000,000 2,298,626 Svenska Handelsbanken AB, 1.249%, 9/14/12 (e)(r) 1,500,000 1,500,005 TD Ameritrade Holding Corp., 4.15%, 12/1/14 500,000 529,884 Telefonica Emisiones SAU, 5.134%, 4/27/20 2,000,000 1,996,467 The Gap, Inc., 5.95%, 4/12/21 1,000,000 965,000 Time Warner, Inc., 6.25%, 3/29/41 500,000 517,921 Toll Road Investors Partnership II LP, Zero Coupon: 2/15/43 (b)(e) 5,000,000 1,375,300 2/15/45 (b)(e) 25,727,303 4,085,238 Tupperware Brands Corp., 4.75%, 6/1/21 (e) 1,000,000 979,998 US Bank, 3.778% to 4/29/15, floating rate thereafter to 4/29/20 (r) 1,500,000 1,550,109 Volkswagen International Finance NV, 0.917%, 4/1/14 (e)(r) 1,500,000 1,497,034 Wachovia Capital Trust III, 5.57%, 3/29/49 (r) 2,250,000 2,064,375 Western Express, Inc., 12.50%, 4/15/15 (e) 500,000 471,250 Willis Group Holdings plc, 4.125%, 3/15/16 1,000,000 1,017,392 Yara International ASA, 7.875%, 6/11/19 (e) 500,000 612,680 Total Corporate Bonds (Cost $104,058,132) 88,709,793 U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 2.3% AgFirst FCB: 6.585% to 6/15/12, floating rate thereafter to 6/29/49 (e)(r) 1,250,000 925,000 7.30%, 10/14/49 (e) 1,500,000 1,455,000 Fannie Mae, 1.25%, 6/22/12 6,000,000 6,057,597 Premier Aircraft Leasing EXIM 1 Ltd., 3.576%, 2/6/22 1,826,580 1,862,820 Private Export Funding Corp., 3.05%, 10/15/14 500,000 527,201 U.S. Department of Housing and Urban Development, 3.44%, 8/1/11 250,000 250,695 US AgBank FCB, 6.11% to 7/10/12, floating rate thereafter to 12/31/49 (e)(r) 300,000 193,500 Total U.S. Government Agencies and Instrumentalities (Cost $11,132,140) 11,271,813 U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES - 0.0% Ginnie Mae, 5.50%, 1/16/32 758,891 51,921 Total U.S. Government Agency Mortgage-Backed Securities (Cost $92,965) 51,921 MUNICIPAL OBLIGATIONS - 4.9% California Statewide Communities Development Authority Revenue Bonds, 5.01%, 8/1/15 635,000 652,018 Escondido California Joint Powers Financing Authority Lease Revenue Bonds, 5.53%, 9/1/18 635,000 635,648 Illinois State MFH Development Authority Revenue Bonds, 6.537%, 1/1/33 1,000,000 978,230 Inglewood California Pension Funding Revenue Bonds, 5.07%, 9/1/20 660,000 620,242 Malibu California Integrated Water Quality Improvement COPs, 5.39%, 7/1/16 1,130,000 1,237,553 Maryland State Economic Development Corp. Revenue Bonds: Series B, 6.00%, 7/1/48 (f)* 1,855,000 496,213 Series C, Zero Coupon, 7/1/48 (f) 2,534,053 25 Moreno Valley California Public Financing Authority Revenue Bonds, 5.549%, 5/1/27 750,000 690,053 Oakland California Redevelopment Agency Tax Allocation Bonds: 5.252%, 9/1/16 1,375,000 1,386,880 5.263%, 9/1/16 640,000 643,142 5.383%, 9/1/16 3,000,000 3,118,800 Oceanside California PO Revenue Bonds, 5.04%, 8/15/17 750,000 730,695 Palm Springs California Community Redevelopment Agency Tax Allocation Bonds, 6.411%, 9/1/34 1,250,000 1,060,337 San Bernardino California Joint Powers Financing Authority Tax Allocation Bonds, 5.625%, 5/1/16 500,000 508,575 San Diego California Redevelopment Agency Tax Allocation Bonds, 5.66%, 9/1/16 1,040,000 1,055,839 San Diego County California PO Revenue Bonds, Zero Coupon, 8/15/12 1,790,000 1,744,838 San Jose California Redevelopment Agency Tax Allocation Bonds, 5.46%, 8/1/35 1,000,000 778,690 San Ramon California Public Financing Authority Tax Allocation Bonds, 5.65%, 2/1/21 1,775,000 1,654,105 Santa Fe Springs California Community Development Commission Tax Allocation Bonds, 5.35%, 9/1/18 1,500,000 1,464,165 Utah State Housing Corp. Military Housing Revenue Bonds, 5.392%, 7/1/50 1,500,000 1,309,680 Vacaville California Redevelopment Agency Housing Tax Allocation Bonds, 6.125%, 9/1/20 665,000 621,343 Wells Fargo Bank NA Custodial Receipts Revenue Bonds, 6.734%, 9/1/27 (e) 1,500,000 1,535,760 West Contra Costa California Unified School District COPs, 4.90%, 1/1/15 555,000 555,189 Total Municipal Obligations (Cost $27,570,897) 23,478,020 HIGH SOCIAL IMPACT INVESTMENTS - 0.9% Calvert Social Investment Foundation Notes, 1.17%, 7/1/13 (b)(i)(r) 4,266,666 4,257,535 Total High Social Impact Investments (Cost $4,266,666) 4,257,535 U.S. TREASURY - 5.7% United States Treasury Bonds: 3.875%, 8/15/40 4,670,000 4,275,969 4.25%, 11/15/40 6,570,000 6,422,175 4.75%, 2/15/41 3,945,000 4,192,795 4.375%, 5/15/41 9,600,000 9,585,000 United States Treasury Notes: 1.75%, 5/31/16 1,715,000 1,717,680 3.125%, 5/15/21 1,585,000 1,580,542 Total U.S. Treasury (Cost $27,857,976) 27,774,161 TIME DEPOSIT - 4.8% State Street Time Deposit, 0.098%, 7/1/11 23,130,105 23,130,105 Total Time Deposit (Cost $23,130,105) 23,130,105 TOTAL INVESTMENTS (Cost $445,354,490) - 99.1% 479,197,381 Other assets and liabilities, net - 0.9% 4,508,564 NET ASSETS - 100% $483,705,945 FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Sold: 2 Year U.S. Treasury Notes 618 9/11 $135,554,438 5 Year U.S. Treasury Notes 111 9/11 13,230,680 113,385 10 Year U.S. Treasury Notes 11 9/11 1,345,609 11,675 30 Year U.S. Treasury Bonds 3 9/11 369,094 8,059 Total Sold (a) Affiliated company. (b) This security was valued by the Board of Trustees. See Note A. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (f) Maryland State Economic Development Corp. Revenue Bonds Series B and C were issued in exchange for 3,750,000 par Maryland State Economic Development Corp. Revenue Bonds due 10/1/19 that were previously held by the Portfolio. Series B is not accruing interest. (i) Restricted securities represent 2.9% of the net assets. (j) KDM Development Corp. Note has been restructured from an original maturity date of December 31, 2007. (m) The Illinois Insurance Department prohibited Lumbermens from making interest payments. This security is no longer accruing interest. (p) The State of New York Insurance Department has prohibited Atlantic Mutual Insurance Co. from making interest payments. This security is no longer accruing interest. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (s) 5,500 shares of Oneok, Inc. held by the Portfolio have been soft segregated in order to cover outstanding commitments to certain limited partnership investments within the Portfolio. There are no restrictions on the trading of this security. (w) Security is in default and is no longer accruing interest. (x) Alliance Bancorp and its affiliates filed for Chapter 7 bankruptcy on July 13, 2007. This security is no longer accruing interest. (y) The government of Iceland took control of Glitnir Banki HF (the Bank) on October 8, 2008. The government has prohibited the Bank from paying any claims owed to foreign entities. This security is no longer accruing interest. * Non-income producing security. Abbreviations: COPs: Certificates of Participation FCB: Farm Credit Bank FSB: Federal Savings Bank LLC: Limited Liability Corporation LP: Limited Partnership MFH: Multi-Family Housing PO: Pension Obligation STEP: Stepped coupon bond for which the coupon rate of interest will adjust on specified future date(s) RESTRICTED SECURITIES ACQUISITION DATES COST AccessBank plc, 8.477%, 8/29/12 8/29/07 $375,000 Agraquest, Inc.: Series B, Preferred 2/26/97 200,001 Series C, Preferred 3/11/98 200,000 Series H, Preferred 5/25/05 - 1/11/07 316,894 Angels With Attitude I LLC, LP 8/28/00 - 4/30/03 200,000 Calvert Social Investment Foundation Notes, 1.17%, 7/1/13 7/1/10 4,266,666 CFBanc Corp. 3/14/03 270,000 Coastal Venture Partners LP 6/7/96 - 6/22/00 100,976 Common Capital LP 2/15/01 - 4/29/08 440,520 Consensus Orthopedics, Inc.: Common Stock 2/10/06 504,331 Series A-1, Preferred 8/19/05 4,331 Series B, Preferred 2/10/06 139,576 Series C, Preferred 2/10/06 120,342 Drop The Chalk, 8.00%, 12/31/12 4/5/11 42,857 Environmental Private Equity Fund II, Liquidating Trust LP 4/26/07 6,666 First Analysis Private Equity Fund IV LP 2/25/02 - 6/15/10 497,892 GEEMF Partners LP 2/28/97 - Global Environment Emerging Markets Fund LP 1/14/94 - 12/1/95 - Infrastructure and Environmental Private Equity Fund III LP 4/16/97 - 2/12/01 156,083 KDM Development Corp., 6.00%, 6/30/19 6/30/09 600,000 Labrador Ventures III LP 8/11/98 - 4/2/01 360,875 Labrador Ventures IV LP 12/14/99 - 8/27/07 900,510 Lumni, Inc., 6.00%, 10/5/15 10/6/10 100,000 Neighborhood Bancorp 6/25/97 100,000 New Markets Growth Fund LLC, LP 1/8/03 - 7/18/07 225,646 Rose Smart Growth Investment Fund I LP, 6.545%, 4/1/21 4/10/06 1,000,000 Seventh Generation, Inc. 4/12/00 - 5/6/03 230,500 Smarthinking, Contingent Deferred Distribution 4/5/11 - Solstice Capital LP 6/26/01 - 6/17/08 288,705 Venture Strategy Partners LP 8/21/98 - 2/26/03 187,205 Wild Planet Entertainment, Inc.: Series B, Preferred 7/12/94 200,000 Series E, Preferred 4/9/98 180,725 Wind Harvest Co., Inc. 5/16/94 100,000 This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT SOCIAL INVESTMENT FUND BOND PORTFOLIO SCHEDULE OF INVESTMENTS JUNE 30, 2011 ASSET-BACKED SECURITIES - 3.3% PRINCIPAL AMOUNT VALUE ACLC Business Loan Receivables Trust, 0.837%, 10/15/21 (e)(r) $16,511 $16,394 AmeriCredit Automobile Receivables Trust, 0.24%, 12/6/13 (r) 2,754,382 2,747,535 Bear Stearns Asset Backed Securities Trust, 0.406%, 12/25/35 (r) 1,213,476 1,182,190 Capital Auto Receivables Asset Trust, 8.30%, 2/18/14 (e) 3,493,000 3,645,138 Community Reinvestment Revenue Notes, 5.90%, 6/1/31 (e) 840,578 846,699 Countrywide Asset-Backed Certificates, 0.606%, 2/25/36 (r) 350,000 335,569 CPS Auto Trust: 6.48%, 7/15/13 (e) 3,376,973 3,471,869 5.60%, 1/15/14 (e) 1,219,785 1,238,772 DT Auto Owner Trust, 0.99%, 5/15/13 (e) 2,622,982 2,623,628 Enterprise Mortgage Acceptance Co. LLC, 7.474%, 1/15/27 (e)(r) 2,849,872 1,695,674 Fifth Third Auto Trust, 4.81%, 1/15/13 748,769 758,361 Marlin Leasing Receivables LLC, 2.44%, 1/15/16 (e) 2,585,679 2,608,317 Santander Drive Auto Receivables Trust, 1.37%, 8/15/13 (e) 6,702,868 6,721,343 Total Asset-Backed Securities (Cost $27,808,266) 27,891,489 COLLATERALIZED MORTGAGE-BACKED OBLIGATIONS (PRIVATELY ORIGINATED) - 1.9% Citicorp Mortgage Securities, Inc., 0.079%, 10/25/33 (r) 59,179,944 161,153 Countrywide Alternative Loan Trust, 4.968%, 7/25/35 (r) 1,651,492 1,675,948 CS First Boston Mortgage Securities Corp.: 2.75%, 12/25/33 (r) 635,908 176,878 5.25%, 12/25/35 909,789 897,218 GMAC Mortgage Corp. Loan Trust, 5.50%, 10/25/33 3,354,990 3,422,305 Impac CMB Trust: 0.726%, 5/25/35 (r) 2,222,800 1,675,913 0.506%, 8/25/35 (r) 671,088 493,170 JP Morgan Mortgage Trust: 3.006%, 7/25/35 (r) 422,093 399,588 5.277%, 7/25/35 (r) 641,618 622,231 Merrill Lynch Mortgage Investors, Inc., 2.656%, 12/25/35 (r) 617,401 608,047 Structured Asset Mortgage Investments, Inc., 0.376%, 9/25/47 (r) 675,352 403,016 WaMu Mortgage Pass Through Certificates, 2.724%, 10/25/35 (r) 6,000,000 5,000,376 Wells Fargo Mortgage Backed Securities Trust: Class 1A10, 0.193%, 10/25/36 39,823,679 156,308 Class 1A9, 0.193%, 10/25/36 100,000,000 455,000 Total Collateralized Mortgage-Backed Obligations (Privately Originated) (Cost $16,356,265) 16,147,151 COMMERCIAL MORTGAGE-BACKED SECURITIES - 4.3% Banc of America Merrill Lynch Commercial Mortgage, Inc.: 6.186%, 6/11/35 1,630,380 1,651,902 4.576%, 7/10/42 2,500,000 2,530,293 Bank of America-First Union NB Commercial Mortgage: 5.464%, 4/11/37 234,865 234,746 5.761%, 4/11/37 2,000,000 2,002,320 Bear Stearns Commercial Mortgage Securities, 6.46%, 10/15/36 3,261,254 3,322,838 Commercial Mortgage Acceptance Corp., 6.21%, 7/15/31 (e) 4,323,000 4,561,350 First Union National Bank Commercial Mortgage, 6.141%, 2/12/34 2,439,874 2,475,741 GS Mortgage Securities Corp. II, 4.295%, 1/10/40 2,410,497 2,442,225 JP Morgan Chase Commercial Mortgage Securities Corp.: 6.162%, 5/12/34 9,000,000 9,174,868 6.429%, 4/15/35 89,500 89,416 5.857%, 10/12/35 1,904,017 1,907,030 Morgan Stanley Dean Witter Capital I, 6.55%, 7/15/33 2,000,000 2,025,130 Salomon Brothers Mortgage Securities VII, Inc., 4.467%, 3/18/36 2,422,459 2,454,740 Wachovia Bank Commercial Mortgage Trust, 6.287%, 4/15/34 934,880 955,082 Total Commercial Mortgage-Backed Securities (Cost $36,369,646) 35,827,681 CORPORATE BONDS - 49.5% Achmea Hypotheekbank NV, 0.623%, 11/3/14 (e)(r) 3,000,000 3,000,063 Airgas, Inc., 2.95%, 6/15/16 2,000,000 1,998,436 Alliance Mortgage Investments, Inc.: 12.61%, 6/1/10 (b)(r)(x)* 481,681 - 15.36%, 12/1/10 (b)(r)(x)* 207,840 - Ally Financial, Inc.: 6.875%, 9/15/11 2,000,000 2,007,500 4.50%, 2/11/14 2,500,000 2,493,750 American Express Bank FSB, 0.316%, 5/29/12 (r) 6,500,000 6,478,162 American National Red Cross: 5.392%, 11/15/12 2,000,000 2,021,560 5.567%, 11/15/17 1,500,000 1,493,385 American Tower Corp., 4.50%, 1/15/18 1,500,000 1,496,507 Amphenol Corp., 4.75%, 11/15/14 2,000,000 2,180,266 ANZ National International Ltd.: 0.452%, 8/5/11 (e)(r) 500,000 499,878 1.247%, 12/20/13 (e)(r) 2,000,000 2,000,000 APL Ltd., 8.00%, 1/15/24 (b) 3,610,000 3,098,860 Asciano Finance Ltd.: 5.00%, 4/7/18 (e) 1,500,000 1,529,035 4.625%, 9/23/20 (e) 3,000,000 2,851,954 Atlantic Marine Corp. Communities LLC, 6.158%, 12/1/51 (e) 2,500,000 2,367,035 Atlantic Mutual Insurance Co., 8.15%, 2/15/28 (b)(e)(p)* 3,500,000 - Aurora Military Housing LLC, 5.32%, 12/15/20 (e) 2,625,000 2,697,214 Australia & New Zealand Banking Group Ltd., 0.574%, 10/21/11 (e)(r) 4,000,000 3,997,837 Banco Bradesco SA, 2.361%, 5/16/14 (e)(r) 2,500,000 2,508,432 Bank of America Corp., 8.00% to 1/30/18, floating rate thereafter to 12/29/49 (r) 1,000,000 1,035,000 Bank of America NA, 0.527%, 6/15/16 (r) 5,500,000 4,995,512 Bank of Montreal, 2.625%, 1/25/16 (e) 4,930,000 5,001,709 Bank of Nova Scotia: 1.65%, 10/29/15 (e) 2,000,000 1,964,541 4.375%, 1/13/21 6,000,000 6,148,854 Bayview Research Center Finance Trust, 6.33%, 1/15/37 (e) 2,976,981 2,802,432 BE Aerospace, Inc., 6.875%, 10/1/20 1,000,000 1,045,000 Beckman Coulter, Inc., 6.00%, 6/1/15 3,830,000 4,361,109 Canadian Imperial Bank of Commerce, 2.75%, 1/27/16 (e) 2,000,000 2,050,370 Capital One Bank, 8.80%, 7/15/19 1,500,000 1,836,444 Corn Products International, Inc., 4.625%, 11/1/20 2,000,000 2,020,547 Credit Suisse USA, Inc., 0.461%, 8/16/11 (r) 5,000,000 4,999,742 Crown Castle Towers LLC, 4.883%, 8/15/40 (e) 3,000,000 3,030,000 CVS Caremark Corp., 6.125%, 8/15/16 1,642,000 1,891,133 CVS Pass-Through Trust: 5.789%, 1/10/26 (e) 785,520 809,714 6.036%, 12/10/28 2,659,832 2,822,906 6.943%, 1/10/30 3,240,618 3,644,853 7.507%, 1/10/32 (e) 3,044,678 3,607,517 Dell, Inc., 0.907%, 4/1/14 (r) 2,000,000 2,012,409 Delta Air Lines Pass Through Trust, 6.75%, 5/23/17 1,500,000 1,417,500 Deutsche Bank Capital Funding Trust VII, 5.628% to 1/19/16, floating rate thereafter to 1/29/49 (e)(r) 1,000,000 892,500 Discover Bank, 8.70%, 11/18/19 4,000,000 4,816,490 DISH DBS Corp., 6.375%, 10/1/11 1,500,000 1,515,000 DnB NOR Boligkreditt AS, 2.10%, 10/14/15 (e) 3,000,000 2,955,616 Dun & Bradstreet Corp., 2.875%, 11/15/15 2,890,000 2,895,638 Earthlink, Inc., 8.875%, 5/15/19 (e) 250,000 226,250 Eaton Corp., 0.575%, 6/16/14 (r) 2,000,000 1,999,997 Enterprise Products Operating LLC, 7.034% to 1/15/18, floating rate thereafter to 1/15/68 (r) 13,305,000 13,865,121 Express Scripts, Inc., 3.125%, 5/15/16 2,000,000 2,008,758 Fifth Third Bank, 0.371%, 5/17/13 (r) 4,000,000 3,933,610 First Niagara Financial Group, Inc., 6.75%, 3/19/20 1,000,000 1,105,222 Fleet Capital Trust V, 1.247%, 12/18/28 (r) 3,000,000 2,352,305 Fort Knox Military Housing Privatization Project, 5.815%, 2/15/52 (e) 3,500,000 3,417,260 GameStop Corp., 8.00%, 10/1/12 1,767,000 1,784,670 Glitnir Banki HF: 2.95%, 10/15/08 (b)(y)* 8,000,000 2,320,000 3.046%, 4/20/10 (e)(r)(y)* 4,000,000 1,110,000 3.226%, 1/21/11 (e)(r)(y)* 500,000 140,000 6.375%, 9/25/12 (e)(y)* 2,000,000 555,000 6.693% to 6/15/11, floating rate thereafter to 6/15/16 (e)(r)(y)* 750,000 75 GMAC Commercial Mortgage Asset Corp., 6.107%, 8/10/52 (b)(e) 3,000,000 2,958,750 Goldman Sachs Group, Inc.: 0.518%, 11/9/11 (r) 6,000,000 6,003,593 6.00%, 5/1/14 1,200,000 1,314,537 6.15%, 4/1/18 3,500,000 3,802,849 5.375%, 3/15/20 1,800,000 1,862,611 6.00%, 6/15/20 1,000,000 1,074,484 Great River Energy, 5.829%, 7/1/17 (e) 2,596,541 2,931,920 HCP, Inc., 5.95%, 9/15/11 1,000,000 1,010,191 Hertz Corp., 6.75%, 4/15/19 (e) 2,000,000 1,960,000 Hewlett-Packard Co., 0.654%, 5/30/14 (r) 2,000,000 2,001,772 HSBC Bank Brasil SA - Banco Multiplo, 4.00%, 5/11/16 (e) 3,000,000 3,030,852 International Business Machines Corp., 0.313%, 11/4/11 (r) 1,000,000 1,000,459 Irwin Land LLC, 4.51%, 12/15/15 (e) 1,770,000 1,769,239 Jefferies Group, Inc., 5.125%, 4/13/18 2,000,000 1,991,219 Johnson & Johnson, 0.348%, 5/15/14 (r) 8,000,000 8,004,742 Johnson Controls, Inc., 5.00%, 3/30/20 750,000 796,928 Jones Group, Inc., 6.875%, 3/15/19 2,000,000 1,927,500 JPMorgan Chase & Co.: 0.477%, 6/15/12 (r) 4,300,000 4,311,535 7.90% to 4/30/18, floating rate thereafter to 4/29/49 (r) 2,500,000 2,687,500 JPMorgan Chase Capital XXI, 1.223%, 2/2/37 (r) 2,000,000 1,564,128 JPMorgan Chase Capital XXIII, 1.261%, 5/15/77 (r) 7,000,000 5,488,181 Kaupthing Bank HF, 3.491%, 1/15/10 (e)(r)(y)* 1,000,000 247,500 Kinder Morgan Finance Co. LLC, 6.00%, 1/15/18 (e) 2,000,000 2,080,000 LL & P Wind Energy, Inc. Washington Revenue Bonds, 6.192%, 12/1/27 (e) 5,000,000 3,907,350 Lumbermens Mutual Casualty Co.: 9.15%, 7/1/26 (e)(m)* 2,942,000 22,065 8.30%, 12/1/37 (e)(m)* 3,500,000 26,250 Masco Corp.: 4.80%, 6/15/15 2,000,000 1,998,762 7.125%, 3/15/20 3,500,000 3,600,625 Massachusetts Institute of Technology, 5.60%, 7/1/11 3,450,000 3,486,804 McGuire Air Force Base Military Housing Project, 5.611%, 9/15/51 (e) 2,420,000 2,117,911 Merrill Lynch & Co., Inc., 1.007%, 9/15/26 (r) 2,000,000 1,631,045 MMA Financial Holdings, Inc., 0.75%, 5/3/34 (b) 2,540,000 508,000 National Australia Bank Ltd., 1.01%, 4/11/14 (e)(r) 2,000,000 1,998,355 Nationwide Building Society, 0.441%, 5/17/12 (e)(r) 4,000,000 3,999,565 Nationwide Health Properties, Inc., 6.90%, 10/1/37 2,300,000 2,530,000 Nordea Bank AB, 4.875%, 5/13/21 (e) 2,000,000 1,953,544 Ohana Military Communities LLC: 5.675%, 10/1/26 (e) 5,580,000 5,739,030 6.00%, 10/1/51 (e) 3,000,000 2,874,660 OPTI Canada, Inc.: 9.00%, 12/15/12 (e) 2,000,000 1,987,500 9.75%, 8/15/13 (e) 4,430,000 4,385,700 8.25%, 12/15/14 (o) 250,000 102,833 Orkney Re II plc, Series B, 6.096%, 12/21/35 (b)(e)(r)(w)* 1,700,000 - Pacific Beacon LLC, 5.628%, 7/15/51 (e) 2,750,000 2,117,555 Pacific Pilot Funding Ltd., 1.024%, 10/20/16 (e)(r) 830,925 767,438 Pioneer Natural Resources Co.: 5.875%, 7/15/16 8,100,000 8,565,750 7.20%, 1/15/28 1,000,000 1,045,000 PNC Funding Corp., 0.413%, 1/31/12 (r) 1,000,000 1,000,017 President and Fellows of Harvard College, 4.875%, 10/15/40 2,000,000 1,940,801 Private Export Funding Corp., 2.125%, 7/15/16 4,000,000 3,969,575 Prudential Holdings LLC: 1.122%, 12/18/17 (e)(r) 1,000,000 948,115 7.245%, 12/18/23 (e) 1,700,000 1,978,868 Quest Diagnostics, Inc., 4.70%, 4/1/21 1,000,000 1,018,864 Rabobank Nederland NV: 0.472%, 8/5/11 (e)(r) 2,000,000 1,999,960 3.20%, 3/11/15 (e) 3,000,000 3,115,525 Ryder System, Inc.: 3.15%, 3/2/15 3,000,000 3,073,288 3.60%, 3/1/16 1,000,000 1,021,192 Salvation Army, 5.46%, 9/1/16 310,000 344,272 Sanofi SA, 0.296%, 3/28/12 (r) 2,000,000 2,001,626 SBA Tower Trust, 4.254%, 4/15/40 (e) 2,000,000 2,072,876 Seagate Technology HDD Holdings, 6.375%, 10/1/11 2,000,000 2,015,000 SPARCS Trust 99-1, STEP, 0.00% to 4/15/19, 7.697% thereafter to 10/15/97 (b)(e)(r) 1,000,000 398,070 Spencer Spirit Holdings, Inc., 11.00%, 5/1/17 (e) 2,000,000 2,032,500 St. Jude Medical, Inc., 2.50%, 1/15/16 3,040,000 3,048,194 Stadshypotek AB, 0.796%, 9/30/13 (e)(r) 3,000,000 2,999,999 State Street Bank and Trust Co., 0.447%, 9/15/11 (r) 5,000,000 5,002,279 SunTrust Bank: 0.369%, 5/21/12 (r) 5,000,000 4,952,817 0.548%, 8/24/15 (r) 1,000,000 945,303 7.25%, 3/15/18 2,000,000 2,298,626 SunTrust Banks, Inc., 3.60%, 4/15/16 2,000,000 2,023,847 Svenska Handelsbanken AB, 1.249%, 9/14/12 (e)(r) 5,000,000 5,000,017 Symantec Corp., 2.75%, 9/15/15 5,000,000 4,957,487 TD Ameritrade Holding Corp., 5.60%, 12/1/19 2,000,000 2,129,657 Telefonica Emisiones SAU: 6.421%, 6/20/16 1,000,000 1,118,953 5.134%, 4/27/20 3,000,000 2,994,700 5.462%, 2/16/21 2,000,000 2,030,337 The Gap, Inc., 5.95%, 4/12/21 4,000,000 3,860,000 TIERS Trust, 8.45%, 12/1/17 (b)(e)(n)* 439,239 439 Time Warner Entertainment Co. LP, 8.875%, 10/1/12 1,300,000 1,422,993 Time Warner, Inc., 6.25%, 3/29/41 2,500,000 2,589,606 Toll Road Investors Partnership II LP, Zero Coupon: 2/15/18 (e) 3,000,000 1,767,503 2/15/28 (e) 3,300,000 713,218 2/15/43 (b)(e) 54,500,000 14,990,770 2/15/45 (b)(e) 51,386,087 8,159,597 Tupperware Brands Corp., 4.75%, 6/1/21 (e) 3,000,000 2,939,993 University of Chicago, 5.06%, 10/1/26 (b) 4,000,000 4,250,280 University of Notre Dame, 4.90%, 3/1/41 2,000,000 1,930,160 US Bank, 3.778% to 4/29/15, floating rate thereafter to 4/29/20 (r) 9,000,000 9,300,652 Viacom, Inc., 3.50%, 4/1/17 2,000,000 2,031,502 Volkswagen International Finance NV, 0.917%, 4/1/14 (e)(r) 5,000,000 4,990,112 Wachovia Capital Trust III, 5.57%, 3/29/49 (r) 13,150,000 12,065,125 Wells Fargo & Co., 0.467%, 6/15/12 (r) 1,830,000 1,834,734 Western Express, Inc., 12.50%, 4/15/15 (e) 1,500,000 1,413,750 Westpac Banking Corp., 0.976%, 3/31/14 (e)(r) 1,500,000 1,499,999 Willis Group Holdings plc, 4.125%, 3/15/16 1,500,000 1,526,088 Willis North America, Inc., 6.20%, 3/28/17 1,225,000 1,335,691 Xerox Corp., 4.50%, 5/15/21 1,940,000 1,923,444 Yara International ASA, 7.875%, 6/11/19 (e) 1,500,000 1,838,040 Total Corporate Bonds (Cost $424,661,349) 416,113,371 MUNICIPAL OBLIGATIONS - 12.5% Adams-Friendship Area Wisconsin School District GO Bonds: 5.28%, 3/1/14 155,000 168,984 5.32%, 3/1/15 165,000 180,993 5.47%, 3/1/18 190,000 211,139 Alameda California Corridor Transportation Authority Revenue Bonds, Zero Coupon, 10/1/11 11,655,000 11,484,487 California Statewide Communities Development Authority Revenue Bonds: Zero Coupon, 6/1/12 1,530,000 1,473,009 Zero Coupon, 6/1/13 1,585,000 1,460,926 5.58%, 8/1/13 1,085,000 1,151,098 5.01%, 8/1/15 700,000 718,760 Zero Coupon, 6/1/19 2,910,000 1,695,046 2004 Series A-2, Zero Coupon, 6/1/14 1,645,000 1,439,885 2006 Series A-2, Zero Coupon, 6/1/14 3,305,000 2,892,900 Canyon Texas Regional Water Authority Revenue Bonds, 6.10%, 8/1/21 750,000 753,525 Connecticut State Special Tax Obligation Revenue Bonds, 5.459%, 11/1/30 2,500,000 2,505,425 Cook County Illinois School District GO Bonds, Zero Coupon: 12/1/14 1,975,000 1,765,946 12/1/19 280,000 162,369 12/1/20 700,000 369,180 12/1/21 700,000 336,462 12/1/24 620,000 224,762 Dallas-Fort Worth Texas International Airport Facilities Improvement Corp. Revenue Bonds, 6.60%, 11/1/12 995,000 1,035,437 Escondido California Joint Powers Financing Authority Lease Revenue Bonds, 5.53%, 9/1/18 1,060,000 1,061,081 Fairfield California PO Revenue Bonds, 5.22%, 6/1/20 845,000 764,624 Florida State First Governmental Financing Commission Revenue Bonds, 5.30%, 7/1/19 1,340,000 1,378,672 Georgetown University Washington DC Revenue Bonds, 7.22%, 4/1/19 2,990,000 3,468,579 Gregg County Texas Health Facilities Development Corp. Revenue VRDN, 0.08%, 10/1/29 (r) 5,740,000 5,740,000 Illinois State MFH Development Authority Revenue Bonds, 6.537%, 1/1/33 3,330,000 3,257,506 Inglewood California Pension Funding Revenue Bonds, 5.07%, 9/1/20 1,000,000 939,760 Jackson & Williamson Counties Illinois GO Bonds, Zero Coupon: 12/1/18 180,000 120,490 12/1/19 180,000 111,983 12/1/20 180,000 103,106 12/1/22 180,000 89,158 12/1/23 180,000 81,439 12/1/24 180,000 72,846 Lancaster Pennsylvania Parking Authority Revenue Bonds, 5.76%, 12/1/17 565,000 595,747 Lawrence Township Indiana School District GO Bonds, 5.80%, 7/5/18 1,095,000 1,209,198 Long Beach California Bond Finance Authority Revenue Bonds: 4.66%, 8/1/15 1,535,000 1,489,412 4.90%, 8/1/17 1,715,000 1,579,584 Los Angeles California Community Redevelopment Agency Tax Allocation Bonds, 5.27%, 7/1/13 970,000 998,567 Malibu California Integrated Water Quality Improvement COPs, 5.64%, 7/1/21 1,160,000 1,196,644 Maryland State Transportation Authority Revenue Bonds, 5.604%, 7/1/30 3,000,000 3,130,410 Monrovia California Redevelopment Agency Tax Allocation Bonds, 5.30%, 5/1/17 1,160,000 1,112,927 Moreno Valley California Public Financing Authority Revenue Bonds, 5.549%, 5/1/27 1,500,000 1,380,105 Nekoosa Wisconsin School District GO Bonds, 5.74%, 4/1/16 300,000 322,773 Nevada State Department of Business & Industry Lease Revenue Bonds, 5.32%, 6/1/17 825,000 781,234 New Jersey State Economic Development Authority State Pension Funding Revenue Bonds, Zero Coupon, 2/15/12 2,822,000 2,775,239 New York City IDA Revenue Bonds, 6.027%, 1/1/46 1,885,000 1,369,339 Oakland California PO Revenue Bonds, Zero Coupon, 12/15/20 1,490,000 746,386 Oakland California Redevelopment Agency Tax Allocation Bonds: 5.263%, 9/1/16 1,280,000 1,286,285 5.383%, 9/1/16 5,565,000 5,785,374 5.411%, 9/1/21 2,270,000 2,067,312 Oceanside California PO Revenue Bonds, 5.04%, 8/15/17 1,000,000 974,260 Palm Springs California Community Redevelopment Agency Tax Allocation Bonds, 6.411%, 9/1/34 3,355,000 2,845,946 Placer County California Redevelopment Agency Tax Allocation Bonds, 5.95%, 8/1/22 1,040,000 1,011,202 Pomona California Public Finance Authority Tax Allocation Bonds, 5.23%, 2/1/16 1,400,000 1,454,628 Redlands California PO Revenue Bonds, Zero Coupon: 8/1/18 120,000 77,602 8/1/19 135,000 81,441 8/1/20 145,000 80,041 8/1/21 160,000 80,086 San Bernardino California Joint Powers Financing Authority Tax Allocation Bonds, 5.625%, 5/1/16 1,000,000 1,017,150 San Diego California Redevelopment Agency Tax Allocation Bonds, 5.66%, 9/1/16 2,095,000 2,126,907 San Diego County California PO Revenue Bonds, Zero Coupon, 8/15/12 4,000,000 3,899,080 San Jose California Redevelopment Agency Tax Allocation Bonds, 5.10%, 8/1/20 (b) 2,555,000 2,461,538 Santa Clara Valley California Transportation Authority Revenue Bonds, 5.876%, 4/1/32 2,000,000 2,079,560 Santa Fe Springs California Community Development Commission Tax Allocation Bonds, 5.35%, 9/1/18 2,500,000 2,440,275 Schenectady New York Metroplex Development Authority Revenue Bonds, 5.33%, 8/1/16 445,000 478,037 Sonoma County California PO Revenue Bonds, 6.625%, 6/1/13 1,130,000 1,188,342 Thorp Wisconsin School District GO Bonds, 6.15%, 4/1/26 560,000 585,687 Utah State Housing Corp. Military Housing Revenue Bonds, 5.392%, 7/1/50 2,000,000 1,746,240 Vacaville California Redevelopment Agency Housing Tax Allocation Bonds, 6.00%, 9/1/18 1,185,000 1,131,959 Wells Fargo Bank NA Custodial Receipts Revenue Bonds, 6.734%, 9/1/27 (e) 3,000,000 3,071,520 West Contra Costa California Unified School District COPs: 4.76%, 1/1/12 475,000 475,741 4.82%, 1/1/13 500,000 500,660 Total Municipal Obligations (Cost $105,518,867) 104,854,015 U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 6.7% AgFirst FCB: 8.393% to 12/15/11, floating rate thereafter to 12/15/16 (r) 6,000,000 6,090,000 6.585% to 6/15/12, floating rate thereafter to 6/29/49 (e)(r) 6,000,000 4,440,000 7.30%, 10/14/49 (e) 2,000,000 1,940,000 Fannie Mae, 1.25%, 6/22/12 7,900,000 7,975,836 Federal Home Loan Bank: 1.75%, 8/22/12 15,000,000 15,247,077 5.00%, 11/17/17 3,480,000 4,004,812 Overseas Private Investment Corp., 4.91%, 12/15/17 (b) 3,714,287 4,095,001 Premier Aircraft Leasing EXIM 1 Ltd., 3.576%, 2/6/22 7,306,322 7,451,279 Private Export Funding Corp., 3.05%, 10/15/14 2,855,000 3,010,317 U.S. Department of Housing and Urban Development, 3.44%, 8/1/11 500,000 501,391 US AgBank FCB, 6.11% to 7/10/12, floating rate thereafter to 12/31/49 (e)(r) 2,700,000 1,741,500 Total U.S. Government Agencies and Instrumentalities (Cost $54,710,026) 56,497,213 U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES - 0.0% Government National Mortgage Association, 5.50%, 1/16/32 1,527,900 104,534 Total U.S. Government Agency Mortgage-Backed Securities (Cost $194,924) 104,534 U.S. TREASURY - 13.3% United States Treasury Bonds: 3.875%, 8/15/40 19,380,000 17,744,813 4.25%, 11/15/40 28,051,000 27,419,853 4.75%, 2/15/41 24,985,000 26,554,370 4.375%, 5/15/41 30,865,000 30,816,773 United States Treasury Notes: 1.75%, 5/31/16 2,425,000 2,428,789 3.125%, 5/15/21 6,921,000 6,901,535 Total U.S. Treasury (Cost $111,669,326) 111,866,133 FLOATING RATE LOANS (d) - 0.1% Syniverse Holdings, Inc., Term Loan, 5.25%, 12/21/17 (r) 497,500 499,573 Total Floating Rate Loans (Cost $492,820) 499,573 HIGH SOCIAL IMPACT INVESTMENTS - 0.4% Calvert Social Investment Foundation Notes, 1.17%, 7/1/12 (b)(i)(r) 3,087,392 3,080,785 Total High Social Impact Investments (Cost $3,087,393) 3,080,785 TIME DEPOSIT - 7.7% State Street Time Deposit, 0.098%, 7/1/11 64,870,151 64,870,151 Total Time Deposit (Cost $64,870,151) 64,870,151 EQUITY SECURITIES - 0.3% SHARES First Republic Preferred Capital Corp., Preferred (b)(e) 500 510,500 Woodbourne Capital: Trust I, Preferred (b)(e) 625,000 437,500 Trust II, Preferred (b)(e) 625,000 437,500 Trust III, Preferred (b)(e) 625,000 437,500 Trust IV, Preferred (b)(e) 625,000 437,500 Total Equity Securities (Cost $2,875,000) 2,260,500 TOTAL INVESTMENTS (Cost $848,614,033) - 100.0% 840,012,596 Other assets and liabilities, net - 0.0% 309,499 NET ASSETS - 100% $840,322,095 FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: 10 Year U.S. Treasury Notes 33 9/11 $4,036,828 Sold: 2 Year U.S. Treasury Notes 2,742 9/11 $601,440,563 5 Year U.S. Treasury Notes 490 9/11 58,405,703 329,753 30 Year U.S. Treasury Bonds 20 9/11 2,460,625 49,509 Total Sold (b) This security was valued by the Board of Trustees. See Note A. (d) Remaining maturities of floating rate loans may be less than the stated maturities shown as a result of contractual or optional prepayments by the borrower. Such prepayments cannot be predicted with certainty. Floating rate loans generally pay interest at rates which are periodically re-determined at a margin above the London InterBank Offered Rate (LIBOR) or other short-term rates. The rate shown is the rate in effect at period end. Floating rate loans are generally considered restrictive in that the Fund is ordinarily contractually obligated to receive consent from the Agent Bank and/or Borrower prior to disposition of a floating rate loan. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (i) Restricted securities represent 0.4% of the net assets of the Portfolio. (m) The Illinois Insurance Department prohibited Lumbermens from making interest payments. This security is no longer accruing interest. (n) The Illinois Insurance Department prohibited Lumbermens from making interest payments. This TIERS security is based on interest payments from Lumbermens. This security is no longer accruing interest. (o) Subsequent to period end, this security was sold without interest. (p) The State of New York Insurance Department has prohibited Atlantic Mutual Insurance Co. from making interest payments. This security is no longer accruing interest. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (w) Security is in default and is no longer accruing interest. (x) Alliance Bancorp and its affiliates filed for Chapter 7 bankruptcy on July 13, 2007. This security is no longer accruing interest. (y) The government of Iceland took control of Glitnir Banki HF and Kaupthing Bank HF (the Banks) on October 8, 2008 and October 9, 2008, respectively. The government has prohibited the Banks from paying any claims owed to foreign entities. These securities are no longer accruing interest. Abbreviations: COPs: Certificates of Participation FCB: Farm Credit Bank FSB: Federal Savings Bank GO: General Obligation IDA: Industrial Development Agency/Authority LLC: Limited Liability Corporation LP: Limited Partnership MFH: Multi-Family Housing PO: Pension Obligation STEP: Stepped coupon bond for which the coupon rate of interest will adjust on specified future date(s) VRDN: Variable Rate Demand Notes RESTRICTED SECURITIES ACQUISITION DATES COST Calvert Social Investment Foundation Notes, 1.17%, 7/1/12 7/1/09 $3,087,392 This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT SOCIAL INVESTMENT FUND EQUITY PORTFOLIO SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 96.9% SHARES VALUE Air Freight & Logistics - 3.3% C.H. Robinson Worldwide, Inc. 462,170 $36,437,483 Expeditors International of Washington, Inc. 448,570 22,962,298 59,399,781 Auto Components - 1.5% Johnson Controls, Inc. 642,150 26,751,969 Beverages - 1.7% PepsiCo, Inc. 423,590 29,833,444 Biotechnology - 2.6% Gilead Sciences, Inc.* 1,114,080 46,134,053 Capital Markets - 4.3% Charles Schwab Corp. 1,263,620 20,786,549 Franklin Resources, Inc. 140,430 18,437,055 T. Rowe Price Group, Inc. 616,860 37,221,332 76,444,936 Chemicals - 2.1% Ecolab, Inc. 664,530 37,466,201 Commercial Banks - 4.5% SunTrust Banks, Inc. 1,293,400 33,369,720 Wells Fargo & Co. 1,384,200 38,840,652 Zions Bancorporation 379,350 9,108,194 81,318,566 Communications Equipment - 5.6% Acme Packet, Inc.* 378,600 26,551,218 QUALCOMM, Inc. 1,297,710 73,696,951 100,248,169 Computers & Peripherals - 5.0% Apple, Inc.* 207,740 69,732,086 Hewlett-Packard Co. 557,320 20,286,448 90,018,534 Consumer Finance - 2.1% American Express Co. 728,040 37,639,668 Diversified Financial Services - 2.8% JPMorgan Chase & Co. 1,217,780 49,855,913 Electrical Equipment - 1.7% Cooper Industries plc 513,900 30,664,413 Energy Equipment & Services - 4.6% Cameron International Corp.* 1,152,570 57,962,745 Noble Corp. 636,280 25,075,795 83,038,540 Food & Staples Retailing - 3.5% Costco Wholesale Corp. 245,990 19,984,228 CVS Caremark Corp. 1,127,530 42,372,577 62,356,805 Food Products - 2.4% Green Mountain Coffee Roasters, Inc.* 482,460 43,064,380 Health Care Equipment & Supplies - 1.9% Edwards Lifesciences Corp.* 103,010 8,980,412 St. Jude Medical, Inc. 519,520 24,770,713 33,751,125 Hotels, Restaurants & Leisure - 4.9% Chipotle Mexican Grill, Inc.* 100,020 30,825,164 Darden Restaurants, Inc. 467,250 23,250,360 Starbucks Corp. 838,330 33,105,652 87,181,176 Household Products - 0.6% Procter & Gamble Co. (t) 180,440 11,470,571 Industrial Conglomerates - 4.8% 3M Co. 549,140 52,085,929 Danaher Corp. 645,190 34,188,618 86,274,547 Insurance - 0.6% Aflac, Inc. 241,160 11,257,349 Internet & Catalog Retail - 8.8% Amazon.com, Inc.* 227,290 46,478,532 Netflix, Inc.* 301,240 79,132,736 priceline.com, Inc.* 65,010 33,280,569 158,891,837 Internet Software & Services - 3.2% Google, Inc.* 60,480 30,625,862 MercadoLibre, Inc. 335,120 26,588,421 57,214,283 IT Services - 4.4% Cognizant Technology Solutions Corp.* 580,680 42,587,071 International Business Machines Corp. 208,270 35,728,718 78,315,789 Multiline Retail - 1.7% Kohl's Corp. 616,250 30,818,663 Oil, Gas & Consumable Fuels - 4.9% QEP Resources, Inc. 747,090 31,250,775 Suncor Energy, Inc. 1,431,610 55,975,951 87,226,726 Pharmaceuticals - 6.4% Allergan, Inc. 878,450 73,130,962 Novartis AG (ADR) 680,200 41,567,022 114,697,984 Software - 4.7% Microsoft Corp. 668,340 17,376,840 Salesforce.com, Inc.* 267,310 39,823,844 VMware, Inc.* 273,650 27,427,939 84,628,623 Specialty Retail - 2.0% CarMax, Inc.* 1,093,740 36,169,982 Venture Capital - 0.3% 20/20 Gene Systems, Inc.: Common Stock (b)(i)* 43,397 48,822 Warrants (strike price $.01/share, expires 8/27/13) (b)(i)* 30,000 33,450 Chesapeake PERL, Inc., Series A-2, Preferred (b)(i)* 240,000 9,600 Cylex, Inc.: Common Stock (b)(i)* 285,706 - Series B, Preferred (b)(i)* 1,134,830 - Series C-1, Preferred (b)(i)* 2,542,915 631,195 Digital Directions International, Inc. (a)(b)(i)* 354,389 531,584 Envisionier Medical Technologies, Inc., Warrants (strike price $.50/share, expires 8/6/20) (b)(i)* 50,000 - Global Resource Options, Inc.: Series A, Preferred (a)(b)(i)* 750,000 1,150,912 Series B, Preferred (a)(b)(i)* 244,371 375,000 Series C, Preferred (a)(b)(i)* 297,823 457,024 Series D, Preferred (a)(b)(i)* 228,138 700,178 Marrone Bio Innovations, Inc.: Series A, Preferred (b)(i)* 240,761 407,853 Series B, Preferred (b)(i)* 181,244 307,030 Series C, Preferred (b)(i)* 295,157 500,000 NeoDiagnostix, Inc.: Series AE, Preferred Contingent Deferred Distribution (b)(i)* 300,000 50,578 Series AE, Preferred Warrants Contingent Deferred Distribution (b)(i)* 600,000 - Series B, Preferred Contingent Deferred Distribution (b)(i)* 179,723 235,485 New Day Farms, Inc., Series B, Preferred (a)(b)(i)* 4,547,804 72,037 Sword Diagnostics, Series B, Preferred (b)(i)* 640,697 - 5,510,748 Total Equity Securities (Cost $1,338,124,091) 1,737,644,775 VENTURE CAPITAL LIMITED PARTNERSHIP INTEREST - 0.2% ADJUSTED BASIS Blackstone Cleantech Venture Partners (b)(i)* $181,117 160,956 China Environment Fund 2004 (b)(i)* - 416,913 Core Innovations Capital I (b)(i)* 133,151 96,937 DBL Equity Fund - BAEF Il LP (b)(i)* 346,000 325,290 Impact Ventures II (b)(i)* 488,254 603,959 New Markets Venture Partners II (b)(i)* 250,000 272,946 SEAF India International Growth Fund (b)(i)* 394,032 473,964 Sustainable Jobs Fund II (b)(i)* 636,289 806,284 Total Venture Capital Limited Partnership Interest (Cost $2,428,843) 3,157,249 HIGH SOCIAL IMPACT INVESTMENTS - 0.4% PRINCIPAL AMOUNT Calvert Social Investment Foundation Notes, 1.17%, 7/1/12 (b)(i)(r) $7,083,877 7,068,718 Total High Social Impact Investments (Cost $7,083,877) 7,068,718 VENTURE CAPITAL DEBT OBLIGATIONS - 0.0% Envisionier Medical Technologies, Inc.: Note I, 7.00%, 12/31/11 (b)(i)(ww)* 200,000 200,000 Note II, 7.00%, 12/31/11 (b)(i)(xx)* 100,000 100,000 New Day Farms Participation Interest Note, 9.00%, 9/1/12 (b)(i) 6,225 6,225 Quantum Intech, Inc., 11.50%, 9/10/15 (b)(i) 100,000 100,000 Sword Diagnostics: Series C Convertible Bridge Note, 10.00%, 9/30/11 (b)(i)(yy)* 25,000 25,000 Series C Convertible Bridge Note II, 10.00%, 9/30/11 (b)(i)(zz)* 100,000 100,000 Total Venture Capital Debt Obligations (Cost $531,225) 531,225 TIME DEPOSIT - 2.4% State Street Time Deposit, 0.098%, 7/1/11 43,352,496 43,352,496 Total Time Deposit (Cost $43,352,496) 43,352,496 TOTAL INVESTMENTS (Cost $1,391,520,532) - 99.9% 1,791,754,463 Other assets and liabilities, net - 0.1% 1,366,194 NET ASSETS - 100% $1,793,120,657 (a) Affiliated company. (b) This security was valued by the Board of Trustees. See Note A. (i) Restricted securities represent 0.9% of net assets for the Portfolio. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (t) 125,000 shares of Procter & Gamble Co. held by the Portfolio have been soft segregated in order to cover outstanding commitments to certain limited partnership investments within the Portfolio. There are no restrictions on the trading of this security. (ww) Restructured from an original maturity date of September 15, 2010. Subsequent to period end, $22,750 of interest was written off and this security is no longer accruing interest. (xx) Restructured from an original maturity date of September 15, 2010. Subsequent to period end, $6,883 of interest was written off and this security is no longer accruing interest. (yy) Restructured from an original maturity date of September 30, 2010. Subsequent to period end, $4,370 of interest was written off and this security is no longer accruing interest. (zz) Subsequent to period end, $7,178 of interest was written off and this security is no longer accruing interest. * Non-income producing security. Abbreviations: ADR: American Depositary Receipts LP: Limited Partnership RESTRICTED SECURITIES ACQUISITION DATES COST 20/20 Gene Systems, Inc.: Common Stock 8/1/08 $151,890 Warrants (strike price $.01/share, expires 8/27/13) 8/29/03 14,700 Blackstone Cleantech Venture Partners LP 7/29/10 - 1/28/11 181,117 Calvert Social Investment Foundation Notes, 1.17%, 7/1/12 7/1/09 - 7/1/10 7,083,877 Chesapeake PERL, Inc., Series A-2, Preferred 7/30/04 - 9/8/06 300,000 China Environment Fund 2004 LP 9/15/05 - 4/1/09 - Core Innovations Capital I LP 8/11/10 - 1/6/11 133,151 Cylex, Inc.: Common Stock 11/22/06 16,382 Series B, Preferred 11/30/06 547,525 Series C-1, Preferred 11/30/06 471,342 DBL Equity Fund - BAEF Il LP 3/30/11 - 6/13/11 346,000 Digital Directions International, Inc. 7/2/08 - 7/15/09 683,778 Envisionier Medical Technologies, Inc.: Warrants (strike price $.50/share, expires 8/6/20) 8/6/10 - Note I, 7.00%, 12/31/11 12/14/09 200,000 Note II, 7.00%, 12/31/11 8/5/10 100,000 Global Resource Options, Inc.: Series A, Preferred 9/18/06 750,000 Series B, Preferred 12/5/07 750,000 Series C, Preferred 2/13/09 1,000,000 Series D, Preferred 12/30/10 - 5/24/11 700,178 Impact Ventures II LP 9/8/10 - 3/30/11 488,254 Marrone Bio Innovations, Inc.: Series A, Preferred 4/25/07 200,000 Series B, Preferred 8/28/08 280,000 Series C, Preferred 11/19/10 500,000 NeoDiagnostix, Inc.: Series AE, Preferred Contingent Deferred Distribution 9/9/08 - Series AE, Preferred Warrants Contingent Deferred Distribution 9/23/08 - 9/18/09 - Series B, Preferred Contingent Deferred Distribution 7/31/09 - New Day Farms, Inc.: Participation Interest Note, 9.00%, 9/1/12 11/25/09 6,225 Series B, Preferred 3/12/09 500,000 New Markets Venture Partners II LP 7/21/08 - 5/3/11 250,000 Quantum Intech, Inc., 11.50%, 9/10/15 10/5/10 100,000 SEAF India International Growth Fund LP 3/22/05 - 5/24/10 394,032 Sustainable Jobs Fund II LP 2/14/06 - 6/8/11 636,289 Sword Diagnostics: Series B, Preferred 12/26/06 250,000 Series C Convertible Bridge Note, 10.00%, 9/30/11 10/29/09 25,000 Series C Convertible Bridge Note II, 10.00%, 9/30/11 11/9/10 100,000 This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT SOCIAL INVESTMENT FUND ENHANCED EQUITY SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 99.8% SHARES VALUE Auto Components - 0.9% Autoliv, Inc. 9,235 $724,486 Beverages - 1.5% Dr Pepper Snapple Group, Inc. 30,174 1,265,196 Biotechnology - 2.3% Amgen, Inc.* 33,365 1,946,848 Capital Markets - 0.8% State Street Corp. 14,903 671,976 Chemicals - 2.5% Lubrizol Corp. 11,821 1,587,206 Nalco Holding Co. 17,374 483,171 2,070,377 Commercial Banks - 0.7% Bank of Hawaii Corp. 12,920 601,038 Commercial Services & Supplies - 2.1% Avery Dennison Corp. 45,963 1,775,551 Computers & Peripherals - 7.1% Apple, Inc.* 10,151 3,407,386 Dell, Inc.* 152,310 2,539,008 5,946,394 Consumer Finance - 0.4% American Express Co. 7,111 367,639 Containers & Packaging - 1.5% Sealed Air Corp. 52,428 1,247,262 Distributors - 0.7% Genuine Parts Co. 10,389 565,162 Diversified Financial Services - 2.7% JPMorgan Chase & Co. 54,659 2,237,739 Diversified Telecommunication Services - 3.4% AT&T, Inc. 90,518 2,843,170 Electric Utilities - 1.7% Portland General Electric Co. 56,236 1,421,646 Electrical Equipment - 3.0% Brady Corp. 3,011 96,533 Roper Industries, Inc. 14,277 1,189,274 Thomas & Betts Corp.* 23,051 1,241,296 2,527,103 Electronic Equipment & Instruments - 1.6% Anixter International, Inc. 20,108 1,313,857 Energy Equipment & Services - 2.8% SEACOR Holdings, Inc. 23,963 2,395,341 Food & Staples Retailing - 4.4% Costco Wholesale Corp. 20,002 1,624,962 CVS Caremark Corp. 55,393 2,081,669 3,706,631 Food Products - 0.6% Corn Products International, Inc. 9,170 506,918 Gas Utilities - 1.5% Atmos Energy Corp. 1,926 64,039 Southwest Gas Corp. 30,259 1,168,300 1,232,339 Health Care Providers & Services - 5.7% AmerisourceBergen Corp. 2,353 97,414 Cardinal Health, Inc. 53,238 2,418,070 CIGNA Corp. 33,090 1,701,819 Express Scripts, Inc.* 10,052 542,607 4,759,910 Hotels, Restaurants & Leisure - 2.9% Darden Restaurants, Inc. 18,365 913,843 Starbucks Corp. 38,929 1,537,306 2,451,149 Industrial Conglomerates - 1.3% Danaher Corp. 19,864 1,052,593 Insurance - 9.3% American Financial Group, Inc. 70,618 2,520,356 Endurance Specialty Holdings Ltd. 24,735 1,022,297 Principal Financial Group, Inc. 41,754 1,270,157 Prudential Financial, Inc. 37,991 2,415,848 Travelers Co.'s, Inc. 9,762 569,906 7,798,564 Internet Software & Services - 0.9% j2 Global Communications, Inc.* 28,249 797,469 IT Services - 1.0% Computer Sciences Corp. 13,744 521,722 DST Systems, Inc. 6,373 336,495 858,217 Machinery - 3.2% Actuant Corp. 3,209 86,098 Dover Corp. 9,224 625,387 Eaton Corp. 11,369 584,935 Pall Corp. 25,475 1,432,459 2,728,879 Media - 6.1% CBS Corp., Class B 53,932 1,536,523 Time Warner Cable, Inc. 28,233 2,203,303 Time Warner, Inc. 39,277 1,428,504 5,168,330 Multiline Retail - 2.0% Dollar Tree, Inc.* 2,215 147,563 Target Corp. 32,836 1,540,337 1,687,900 Multi-Utilities - 4.0% Integrys Energy Group, Inc. 9,107 472,107 NiSource, Inc. 143,125 2,898,281 3,370,388 Oil, Gas & Consumable Fuels - 5.6% Chesapeake Energy Corp. 60,503 1,796,334 Cimarex Energy Co. 2,837 255,103 EnCana Corp. 87,181 2,684,303 4,735,740 Pharmaceuticals - 6.0% Bristol-Myers Squibb Co. 70,097 2,030,009 GlaxoSmithKline plc (ADR) 15,976 685,370 Johnson & Johnson 34,924 2,323,145 5,038,524 Road & Rail - 1.2% Ryder System, Inc. 17,587 999,821 Semiconductors & Semiconductor Equipment - 1.4% Lam Research Corp.* 695 30,775 Texas Instruments, Inc. 35,525 1,166,286 1,197,061 Software - 1.9% CA, Inc. 24,068 549,713 Microsoft Corp. 40,329 1,048,554 1,598,267 Specialty Retail - 1.2% Advance Auto Parts, Inc. 524 30,649 TJX Co.'s, Inc. 19,331 1,015,457 1,046,106 Trading Companies & Distributors - 3.9% Applied Industrial Technologies, Inc. 14,675 522,577 W.W. Grainger, Inc. 18,169 2,791,667 3,314,244 Total Equity Securities (Cost $72,857,763) 83,969,835 TIME DEPOSIT - 0.2% PRINCIPAL AMOUNT State Street Time Deposit, 0.098%, 7/1/11 $130,687 130,687 Total Time Deposit (Cost $130,687) 130,687 TOTAL INVESTMENTS (Cost $72,988,450) - 100.0% 84,100,522 Other assets and liabilities, net - 0.0% 401 NET ASSETS - 100% $84,100,923 * Non-income producing security. Abbreviations: ADR: American Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. 84 - CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT NOTE A  SIGNIFICANT ACCOUNTING POLICIES General: The Calvert Social Investment Fund (the "Fund") is registered under the Investment Company Act of 1940 as an open-end management investment company. The Fund operates as a series fund with eight separate portfolios, five of which are reported herein: Money Market, Balanced, Bond, Equity, and Enhanced Equity. Money Market, Balanced, Equity and Enhanced Equity are registered as diversified portfolios. Bond is registered as a non-diversified portfolio. The operations of each series are accounted for separately. Money Market shares are sold without a sales charge. Balanced, Bond, Equity, and Enhanced Equity have Class A, Class B, Class C, and Class I shares. Effective October 31, 2008, Bond and Equity began to offer Class Y shares. Class A shares are sold with a maximum front-end sales charge of 4.75% (3.75% for Bond). Class B shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge at the time of redemption, depending on how long investors have owned the shares. Effective, March 1, 2010, Class B shares are no longer offered for purchase, except through reinvestment of dividends and/or distributions and through certain exchanges. Class C shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge on shares sold within one year of purchase. Class B and Class C shares have higher levels of expenses than Class A shares. Class I shares require a minimum account balance of $1,000,000. The $1 million minimum initial investment may be waived for certain institutional accounts, where it is believed to be in the best interest of the Fund and its shareholders. Class I shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Class Y shares are generally only available to wrap or similar fee-based programs offered by financial intermediaries that have entered into an agreement with the Funds Distributor to offer Class Y shares. Class Y shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Each class has different: (a) dividend rates, due to differences in Distribution Plan expenses and other class-specific expenses, (b) exchange privileges and (c) class-specific voting rights. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Fund uses independent pricing services approved by the Board of Trustees to value its investments wherever possible. Investments for which market quotations are not available or deemed not reliable are fair valued in good faith under the direction of the Board of Trustees. In determining fair value, the Board considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. The following securities were fair valued in good faith under the direction of the Board of Trustees as of June 30, 2011: Total Investments % of Net Assets Balanced 5.0% Bond 5.8% Equity 0.9% The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Changes in valuation techniques may result in transfers in or out of an investments assigned level within the hierarchy during the period. Valuation techniques used to value the Fund's investments by major category are as follows. Debt securities, including restricted securities, are valued based on evaluated prices received from independent pricing services or from dealers who make markets in such securities. For corporate bonds, floating rate loans, municipal securities, and U.S. government and government agency obligations, pricing services utilize matrix pricing which considers yield or price of bonds of comparable quality, coupon, maturity and type as well as dealer supplied prices and are generally categorized as Level 2 in the hierarchy. For asset backed securities, collateralized mortgage obligations, commercial mortgage securities and U.S. government agency mortgage securities, pricing services utilize matrix pricing which considers prepayment speed assumptions, attributes of the collateral, yield or price of bonds of comparable quality, coupon, maturity and type as well as dealer supplied prices and, accordingly, such securities are generally categorized as Level 2 in the hierarchy. Short-term securities with remaining maturities of sixty days or less for which quotations are not readily available are valued at amortized cost, which approximates fair value, and are categorized as Level 2 in the hierarchy. All securities held by Money Market are valued at amortized cost which approximates fair value in accordance with Rule 2a-7 of the Investment Company Act of 1940. When independent prices are unavailable or unreliable, debt securities may be valued utilizing pricing matrices which consider similar factors that would be used by independent pricing services. These are generally categorized as Level 2 in the hierarchy but may be Level 3 depending on the circumstances. Equity securities, including restricted securities and venture capital securities, for which market quotations are readily available, are valued at the last reported sale price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded and are categorized as Level 1 in the hierarchy. In the event there were no sales during the day or closing prices are not available, securities are valued at the last quoted bid price or may be valued using the last available price and categorized as Level 2 in the hierarchy. Foreign securities are valued based on quotations from the principal market in which such securities are normally traded. If events occur after the close of the principal market in which foreign securities are traded, and before the close of business of the Fund, that are expected to materially affect the value of those securities, then they are valued at their fair value taking these events into account. For restricted securities and private placements where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Venture capital securities for which market quotations are not readily available are fair valued by the Funds Board of Directors and are categorized as Level 3 in the hierarchy. Venture capital direct equity securities are generally valued using the most appropriate and applicable method to measure fair value in light of each companys situation. Methods may include market, income or cost approaches with discounts as appropriate based on assumptions of liquidation or exit risk. Examples of the market approach are subsequent rounds of financing, comparable transactions, and revenue times an industry multiple. An example of the income approach is the discounted cash flow. Examples of the cost approach are replacement cost, salvage value, or net asset percentage. Venture capital limited partnership (LP) securities are valued at the fair value reported by the general partner of the partnership adjusted as necessary to reflect subsequent capital calls and distributions and any other available information. In the absence of a reported LP unit value it may be estimated based on the Funds percentage equity in the partnership and/or other balance sheet information and portfolio value for the most recently available period reported by the general partner. In some cases adjustments may be made to account for daily pricing of material public holdings within the partnership. Venture capital debt securities are valued based on assumptions of credit and market risk. For venture capital securities denominated in foreign currency, the fair value is marked to the daily exchange rate. The following is a summary of the inputs used to value the Funds net assets as of June 30, 2011: Money Market Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total U.S. government obligations - - Other debt obligations - - Municipal obligations - - Variable rate demand notes - - TOTAL - - Balanced Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - Venture capital - - 9,775,610 Asset backed securities - 4,707,317 - 4,707,317 Collateralized mortgage-backed obligations - 2,720,559 - 2,720,559 Commercial mortgage-backed securities - 10,506,526 - 10,506,526 Corporate debt - 88,201,793 508,000 88,709,793 Municipal obligations - 23,478,020 - 23,478,020 U.S. government obligations - 39,097,895 - 39,097,895 Other debt obligations - 23,130,105 4,257,535 27,387,640 TOTAL Other financial instruments** - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Balanced Equity Securities Venture Capital Balance as of 9/30/10 $1,340,000 Accrued discounts/premiums - - Realized gain (loss) - Change in unrealized appreciation (depreciation) 60,000 202,487 Purchases - 142,771 Sales - Transfers in and/ or out of Level 3 1 2 - Balance as of 6/30/11 $- Balanced Corporate Debt Other Debt Obligations Total Balance as of 9/30/10 $3,301,453 Accrued discounts/premiums - 43,596 Realized gain (loss) (16) - Change in unrealized appreciation (depreciation) (150,628) 133,845 245,704 Purchases - 519,855 Sales (752) - Transfers in and/ or out of Level 3 1 2 - Balance as of 6/30/11 $508,000 1 The Funds policy is to recognize transfers into and transfers out of Level 3 as of the end of the reporting period. 2 Transferred from Level 3 to Level 2 because observable inputs were obtained for the securities. For the period ended June 30, 2011, total change in unrealized gain (loss) on Level 3 securities that would be included in the change in net assets was $245,704 for the Balanced Portfolio. Bond Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities - - Asset backed securities - 27,891,489 - Collateralized mortgage-backed obligations - - Commercial mortgage-backed securities - - Corporate debt - Municipal obligations - U.S. government obligations - - Other debt obligations - 3,080,785 TOTAL $- $3,589,224* Other financial instruments** - - * Level 3 securities represent 0.4% of net assets. ** Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. Equity Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - Venture capital - - Other debt obligations - TOTAL $16,267,940** * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Level 3 securities represent 0.9% of net assets. Enhanced Equity Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - Other debt obligations - - TOTAL - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. Repurchase Agreements: The Fund may enter into repurchase agreements with recognized financial institutions or registered broker/dealers and, in all instances, holds underlying securities with a value exceeding the total repurchase price, including accrued interest. Although risk is mitigated by the collateral, the Fund could experience a delay in recovering its value and a possible loss of income or value if the counterparty fails to perform in accordance with the terms of the agreement. Loan Participations and Assignments: The Fund may invest in direct debt instruments which are interests in amounts owed to lenders or lending syndicates by corporate, governmental, or other borrowers. A Funds investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the lender) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. A Fund may invest in multiple series or tranches of a loan, which may have varying terms and carry different associated risks. A Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, a Fund may be subject to the credit risk of both the borrower and the lender that is selling the loan agreement. When a Fund purchases assignments from lenders it acquires direct rights against the borrower of the loan. When investing in a loan participation, a Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the lender selling the loan agreement and only upon receipt of payments by the lender from the borrower. Futures Contracts : The Fund may purchase and sell futures contracts, but only when, in the judgment of the Advisor, such a position acts as a hedge. The Fund may not enter into futures contracts for the purpose of speculation or leverage. These futures contracts may include, but are not limited to, futures contracts based on U.S. Government obligations. The Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The Fund may use futures contracts to hedge against changes in the value of interest rates. The Fund may enter into futures contracts agreeing to buy or sell a financial instrument for a set price at a future date. Initial margin deposits of either cash or securities as required by the broker are made upon entering into the contract. While the contract is open, daily variation margin payments are made to or received from the broker reflecting the daily change in market value of the contract and are recorded for financial reporting purposes as unrealized gains or losses by the Fund. When a futures contract is closed, a realized gain or loss is recorded equal to the difference between the opening and closing value of the contract. The risks associated with entering into futures contracts may include the possible illiquidity of the secondary market which would limit the Fund's ability to close out a futures contract prior to the settlement date, an imperfect correlation between the value of the contracts and the underlying financial instruments, or that the counterparty will fail to perform its obligations under the contracts' terms. Futures contracts are designed by boards of trade which are designated contracts markets by the Commodities Futures Trading Commission. Futures contracts trade on the contracts markets in a manner that is similar to the way a stock trades on a stock exchange and the boards of trade, through their clearing corporations, guarantee the futures contracts against default. As a result, there is minimal counterparty credit risk to the Fund. During the period, the Fund used U.S. Treasury futures contracts to hedge against interest rate changes and to manage overall duration of the Fund. Restricted Securities: The Fund may invest in securities that are subject to legal or contractual restrictions on resale. Generally, these securities may only be sold publicly upon registration under the Securities Act of 1933 or in transactions exempt from such registration. Information regarding restricted securities is included at the end of the Schedules of Investments. 86 - CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT Security Transactions and Net Investment Income: Security transactions are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis and may include proceeds from litigation. Dividend income is recorded on the ex-dividend date or, in the case of dividends on certain foreign securities, as soon as the Fund is informed of the ex-dividend date. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Investment income and realized and unrealized gains and losses are allocated to separate classes of shares based upon the relative net assets of each class. Debt obligations may be placed on non-accrual status and related interest income may be reduced by ceasing current accruals and writing off interest receivables when the collection of all or a portion of interest has become doubtful based on consistently applied procedures. (See footnotes to Schedules of Investments.) A debt obligation may be removed from non-accrual status when the issuer resumes interest payments or when collectability of interest is reasonably assured. Expenses arising in connection with a class are charged directly to that class. Expenses common to the classes are allocated to each class in proportion to their relative net assets. Withholding taxes on foreign dividends have been provided for in accordance with the Funds understanding of the applicable countrys tax rules and rates. The Fund earns certain fees in connection with its floating rate loan purchasing activities. These fees are in addition to interest payments earned and may include amendment fees, consent fees and prepayment fees. These fees are recorded as income in the accompanying financial statements. Foreign Currency Transactions: The Funds accounting records are maintained in U.S. dollars. For valuation of assets and liabilities on each date of net asset value determination, foreign denominations are translated into U.S. dollars using the current exchange rate. Security transactions, income and expenses are translated at the prevailing rate of exchange on the date of the event. The effect of changes in foreign exchange rates on securities is included in the net realized and unrealized gain or loss on securities. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income are accrued daily and paid monthly by Money Market. Dividends from net investment income are paid monthly by Bond, quarterly by Balanced and annually by Equity and Enhanced Equity. Distributions from net realized capital gains, if any, are paid at least annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Funds capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. Redemption Fees: The Balanced, Bond, Equity, and Enhanced Equity Portfolios charge a 2% redemption fee on redemptions, including exchanges, made within 30 days of purchase in the same Portfolio (within seven days for all Class I shares). The redemption fee is paid to the Class of the Portfolio from which the redemption is made and is accounted for as an addition to paid-in capital. The fee is intended to discourage market-timers by ensuring that short-term trading costs are borne by the investors making the transactions and not the shareholders already in the Portfolio. Expense Offset Arrangements: The Fund has arrangements with its custodian banks whereby the custodians fees may be paid indirectly by credits earned on each Portfolios cash on deposit with the banks. These credits are used to reduce the Funds expenses. Such deposit arrangements may be an alternative to overnight investments. 86 - CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Funds tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Funds financial statements. A Funds federal tax return is subject to examination by the Internal Revenue Service for a period of three years. New Accounting Pronouncements: In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU No. 2011-04 requires disclosure of the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers. For Level 3 fair value measurements, ASU No. 2011-04 requires disclosure of quantitative information about the significant unobservable inputs used. In addition for Level 3 fair value measurements, ASU No. 2011-04 requires a description of the valuation processes used by the reporting entity and ASU No. 2011-04 requires a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs to a different amount might result in a significantly higher or lower fair value measurement. ASU No. 2011-04 is effective for financial statements issued for fiscal years and interim periods beginning after December 15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Funds financial statements and related disclosures. N OTE B  TAX INFORMATION The following tables present the cost of investments for federal income tax purposes, and the components of net unrealized appreciation (depreciation) at June 30, 2011, and net realized capital loss carryforwards as of September 30, 2010 with expiration dates: Money Market Balanced Bond Federal income tax cost of investments $138,112,557 $448,660,985 $853,170,153 Unrealized appreciation - Unrealized depreciation - Net unrealized appreciation/ (depreciation) - Equity Enhanced Equity Federal income tax cost of investments $1,392,357,953 Unrealized appreciation Unrealized depreciation Net unrealized appreciation/ (depreciation) Capital Loss Carryforwards Expiration Date Money Market Balanced Equity Enhanced Equity 30-Sep-11 - - - 30-Sep-13 6,183 - - - 30-Sep-14 - - - 30-Sep-15 - - - 30-Sep-17 - 30-Sep-18 - Capital losses may be used to offset future taxable capital gains until expiration. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may more likely expire unused. Also, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. NOTE C  AFFILIATED COMPANIES An affiliated company is a company in which the Portfolios have a direct or indirect ownership of, control of, or voting power over 5 percent or more of the outstanding voting shares. Affiliated companies of the Balanced Portfolio are as follows: AFFILIATES COST VALUE Angels With Attitude LP GEEMF Partners LP - TOTALS Affiliated companies of the Equity Portfolio are as follows: AFFILIATES COST VALUE Digital Directions International, Inc. Global Resource Options, Inc. New Day Farms, Inc. TOTALS NOTE D - OTHER In connection with certain venture capital investments, the Balanced and Equity Portfolios are committed to future capital calls, which will increase the Portfolios investment in these securities. The aggregate amount of the future capital commitments totals $110,000 and $2,499,076 for the Balanced and Equity Portfolios, respectively, at June 30, 2011. CALVERT CONSERVATIVE ALLOCATION FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 MUTUAL FUNDS - 99.7% SHARES VALUE Calvert Impact Fund, Inc.: Calvert Large Cap Growth Fund, Class I* 49,410 $1,585,554 Calvert Small Cap Fund, Class I 25,954 519,854 Calvert Social Index Series, Inc.: Calvert Social Index Fund, Class I 171,521 2,085,697 Calvert Social Investment Fund: Bond Portfolio, Class I (a) 2,148,594 33,646,977 Enhanced Equity Portfolio, Class I 238,708 4,239,461 Equity Portfolio, Class I* 38,135 1,580,312 Calvert World Values Fund, Inc.: Calvert Capital Accumulation Fund, Class I* 44,564 1,583,358 International Equity Fund, Class I 259,148 4,130,812 Total Mutual Funds (Cost $45,479,290) 49,372,025 TOTAL INVESTMENTS (Cost $45,479,290) - 99.7% 49,372,025 Other assets and liabilities, net - 0.3% 132,271 NET ASSETS - 100% $49,504,296 (a) The Funds investment in the Calvert Social Investment Fund Bond Portfolio, Class I represents 68% of the Funds total investments. The Calvert Conservative Allocation Fund seeks current income and capital appreciation, consistent with the preservation of capital. For further financial information, available upon request at no charge, on the Calvert Social Investment Fund Bond Portfolio please go to the U.S. Securities and Exchange Commissions website at http://www.sec.gov or call 1-800-368-2745. * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT MODERATE ALLOCATION FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 MUTUAL FUNDS - 100.1% SHARES VALUE Calvert Impact Fund, Inc.: Calvert Global Alternative Energy Fund, Class I* 282,452 $2,282,215 Calvert Large Cap Growth Fund, Class I* 399,818 12,830,149 Calvert Small Cap Fund, Class I 420,460 8,421,806 Calvert Social Index Series, Inc.: Calvert Social Index Fund, Class I 461,792 5,615,389 Calvert Social Investment Fund: Bond Portfolio, Class I 2,836,688 44,422,528 Enhanced Equity Portfolio, Class I 1,127,368 20,022,054 Equity Portfolio, Class I* 342,563 14,195,813 Calvert World Values Fund, Inc.: Calvert Capital Accumulation Fund, Class I* 160,628 5,707,114 Calvert International Opportunities Fund, Class I 202,497 2,626,382 International Equity Fund, Class I 1,160,133 18,492,522 Total Mutual Funds (Cost $127,403,976) 134,615,972 TOTAL INVESTMENTS (Cost $127,403,976) - 100.1% 134,615,972 Other assets and liabilities, net - (0.1%) NET ASSETS - 100% $134,477,606 * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT AGGRESSIVE ALLOCATION FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 MUTUAL FUNDS - 100.1% SHARES VALUE Calvert Impact Fund, Inc.: Calvert Global Alternative Energy Fund, Class I* 212,550 $1,717,402 Calvert Large Cap Growth Fund, Class I* 251,986 8,086,238 Calvert Small Cap Fund, Class I 446,186 8,937,098 Calvert Social Index Series, Inc.: Calvert Social Index Fund, Class I 235,337 2,861,696 Calvert Social Investment Fund: Bond Portfolio, Class I 375,227 5,876,050 Enhanced Equity Portfolio, Class I 704,617 12,513,990 Equity Portfolio, Class I* 252,252 10,453,319 Calvert World Values Fund, Inc.: Calvert Capital Accumulation Fund, Class I* 117,599 4,178,299 Calvert International Opportunities Fund, Class I 154,089 1,998,528 International Equity Fund, Class I 867,527 13,828,377 Total Mutual Funds (Cost $67,838,535) 70,450,997 TOTAL INVESTMENTS (Cost $67,838,535) - 100.1% 70,450,997 Other assets and liabilities, net - (0.1%) NET ASSETS - 100% $70,400,427 * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. 84 - CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT NOTE A  SIGNIFICANT ACCOUNTING POLICIES General: The Calvert Conservative Allocation Fund, Calvert Moderate Allocation Fund, and Calvert Aggressive Allocation Fund (the Funds), each a series of the Calvert Social Investment Fund are registered under the Investment Company Act of 1940 as non-diversified, open-end management investment companies. The operations of each series are accounted for separately. The Funds invest primarily in a combination of other Calvert equity and fixed income funds (the Underlying Funds). Each Fund offers Class A and Class C shares. Effective January 31, 2008, Moderate and Aggressive began to offer Class I shares. The last remaining shareholder in Aggressive Class I shares redeemed on February 24, 2011. Shares are still available for public sale and operations will resume upon shareholder investment. Class A shares are sold with a maximum front-end sales charge of 4.75%. Class C shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge on shares sold within one year of purchase. Class C shares have higher levels of expenses than Class A shares. Class I shares require a minimum account balance of $1,000,000. The $1 million initial investment may be waived for certain institutional accounts, where it is believed to be in the best interest of the Fund and its shareholders. Class I shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Each class has different: (a) dividend rates, due to differences in Distribution Plan expenses and other class-specific expenses, (b) exchange privileges and (c) class-specific voting rights. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Fund uses independent pricing services approved by the Board of Trustees to value its investments wherever possible. Investments for which market quotations are not available or deemed not reliable are fair valued in good faith under the direction of the Board of Trustees. In determining fair value, the Board considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. At June 30, 2011, no securities were fair valued in good faith under the direction of the Board of Trustees. The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investments assigned level within the hierarchy during the period. Valuation techniques used to value the Fund's investments by major category are as follows. Investments in the Underlying Funds are valued at their closing net asset value each business day and are categorized as Level 1 in the hierarchy. The following is a summary of the inputs used to value the Funds net assets as of June 30, 2011: Conservative Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Mutual funds - - TOTAL - - Moderate Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Mutual funds - - TOTAL - - Aggressive Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Mutual funds - - TOTAL - - LVERT SOCIAL INVESTMENT FUND ANNUAL REPORT Security Transactions and Net Investment Income: Security transactions, normally shares of the Underlying Funds, are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis. Income and capital gain distributions from the Underlying Funds, if any, are recorded on the ex-dividend date. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Investment income and realized and unrealized gains and losses are allocated to separate classes of shares based upon the relative net assets of each class. Expenses arising in connection with a class are charged directly to that class. Expenses common to the classes are allocated to each class in proportion to their relative net assets. Expenses included in the accompanying financial statements reflect the expenses of each Fund and do not include any expenses associated with the Underlying Funds. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income are paid quarterly. Distributions from net realized capital gains, if any, are paid at least annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Funds capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. Redemption Fees: The Funds charge a 2% redemption fee on redemptions, including exchanges, made within 30 days of purchase in the same Fund (within seven days for Class I shares). The redemption fee is paid to the Class of the Fund from which the redemption is made and is accounted for as an addition to paid-in capital. The fee is intended to discourage market-timers by ensuring that short-term trading costs are borne by the investors making the transactions and not the shareholders already in the Fund. Expense Offset Arrangements: The Fund has an arrangement with its custodian bank whereby the custodians fees may be paid indirectly by credits earned on each Funds cash on deposit with the bank. These credits are used to reduce the Funds expenses. Such a deposit arrangement may be an alternative to overnight investments. 86 - CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Funds tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Funds financial statements. A Funds federal tax return is subject to examination by the Internal Revenue Service for a period of three years. New Accounting Pronouncements: In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU No. 2011-04 requires disclosure of the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers. For Level 3 fair value measurements, ASU No. 2011-04 requires disclosure of quantitative information about the significant unobservable inputs used. In addition for Level 3 fair value measurements, ASU No. 2011-04 requires a description of the valuation processes used by the reporting entity and ASU No. 2011-04 requires a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs to a different amount might result in a significantly higher or lower fair value measurement. ASU No. 2011-04 is effective for financial statements issued for fiscal years and interim periods beginning after December 15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Funds financial statements and related disclosures. NOTE B  TAX INFORMATION The following tables present the cost of investments for federal income tax purposes, and the components of net unrealized appreciation (depreciation) at June 30, 2011 and net realized capital loss carryforwards as of September 30, 2010 with expiration dates: Conservative Moderate Aggressive Federal income tax cost of investments $47,391,591 $133,048,734 $71,703,185 Unrealized appreciation Unrealized depreciation Net unrealized appreciation/ (depreciation) CAPITAL LOSS CARRYFORWARDS Expiration Date Conservative Moderate Aggressive 30-Sept-2017 30-Sept-2018 - Capital losses may be used to offset future taxable capital gains until expiration. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may more likely expire unused. Also, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Item 2. Controls and Procedures. (a) The principal executive and financial officers concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the 1940 Act) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 13a-15(b) or 15d-15(b) under the Exchange Act, as of a date within 90 days of the filing date of this report. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). Filed herewith. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CALVERT SOCIAL INVESTMENT FUND By: /s/ Barbara J. Krumsiek Barbara J. Krumsiek Senior Vice President  Principal Executive Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ D. Wayne Silby D. Wayne Silby President  Principal Executive Officer Date: August 26, 2011 /s/ Barbara J. Krumsiek Barbara J. Krumsiek Senior Vice President  Principal Executive Officer Date: August 26, 2011 /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Treasurer Principal Financial Officer Date: August 26, 2011
